UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [ X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2017 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-22208 QCR HOLDINGS, INC. (Exact name of Registrant as specified in its charter) Delaware 42-1397595 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3551 7th Street, Moline, Illinois 61265 (Address of principal executive offices, including zip code) (309) 736-3580 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [ X ]No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [ X ]No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” “smaller reporting company” and “emerging growth company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [ ] Accelerated filer [ X ] Non-accelerated filer [ ] Smaller reporting company [ ]Emerging growth company [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ]No [ X ] If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. [] Indicate the number of shares outstanding of each of the issuer’s classes of common stock as of the latest practicable date: As of May 3, 2017, the Registrant had outstanding 13,170,214 shares of common stock, $1.00 par value per share. QCR HOLDINGS, INC. AND SUBSIDIARIES TABLE OF CONTENTS Page Number(s) Part I FINANCIAL INFORMATION Item 1 Consolidated Financial Statements (Unaudited) Consolidated Balance Sheets 3 As of March 31, 2017 and December 31, 2016 Consolidated Statements of Income For the Three Months Ended March 31, 2017 and 2016 4 Consolidated Statements of Comprehensive Income For the Three Months Ended March 31, 2017 and 2016 5 Consolidated Statements of Changes in Stockholders' Equity For the Three Months Ended March 31, 2017 and 2016 6 Consolidated Statements of Cash Flows For the Three Months Ended March 31, 2017 and 2016 7 Notes to Consolidated Financial Statements Note 1. Summary of Significant Accounting Policies 9 Note 2. Investment Securities 11 Note 3. Loans/Leases Receivable 16 Note 4. Earnings Per Share 26 Note 5. Fair Value 26 Note 6. Business Segment Information 30 Note 7. Regulatory Capital Requirements 31 Item 2 Management's Discussion and Analysis of Financial Condition and Results of Operations Introduction 33 General 33 Executive Overview 34 Long-Term Financial Goals 35 Strategic Developments 36 GAAP to Non-GAAP Reconciliations 38 Net Interest Income (Tax Equivalent Basis) 41 Critical Accounting Policies 44 Results of Operations Interest Income 45 Interest Expense 45 Provision for Loan/Lease Losses 46 Noninterest Income 47 Noninterest Expense 49 Income Taxes 51 1 Financial Condition 51 Investment Securities 52 Loans/Leases 53 Allowance for Estimated Losses on Loans/Leases 56 Nonperforming Assets 58 Deposits 59 Borrowings 59 Stockholders' Equity 61 Liquidity and Capital Resources 61 Special Note Concerning Forward-Looking Statements 64 Item 3 Quantitative and Qualitative Disclosures About Market Risk 65 Item 4 Controls and Procedures 67 Part II OTHER INFORMATION Item 1 Legal Proceedings 68 Item 1A Risk Factors 68 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 68 Item 3 Defaults upon Senior Securities 68 Item 4 Mine Safety Disclosures 68 Item 5 Other Information 68 Item 6 Exhibits 69 Signatures 70 Throughout the Notes to the Consolidated Financial Statements and Management's Discussion and Analysis of Financial Condition and Results of Operations, we use certain acronyms and abbreviations, as defined in Note 1. 2 QCR HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (UNAUDITED) As of March 31, 2017 and December 31, 2016 March 31, December 31, 2017 2016 ASSETS Cash and due from banks $ 56,325,969 $ 70,569,993 Federal funds sold 15,798,000 22,257,000 Interest-bearing deposits at financial institutions 157,420,706 63,948,925 Securities held to maturity, at amortized cost 306,694,063 322,909,056 Securities available for sale, at fair value 250,952,021 251,113,139 Total securities 557,646,084 574,022,195 Loans receivable held for sale 1,051,000 1,135,500 Loans/leases receivable held for investment 2,434,799,415 2,404,351,485 Gross loans/leases receivable 2,435,850,415 2,405,486,985 Less allowance for estimated losses on loans/leases (32,059,150 ) (30,757,448 ) Net loans/leases receivable 2,403,791,265 2,374,729,537 Bank-owned life insurance 57,726,738 57,257,051 Premises and equipment, net 61,143,458 60,643,508 Restricted investment securities 13,689,125 14,997,025 Other real estate owned, net 5,625,363 5,523,104 Goodwill 13,110,913 13,110,913 Core deposit intangible 7,150,346 7,381,213 Other assets 31,584,651 37,503,284 Total assets $ 3,381,012,618 $ 3,301,943,748 LIABILITIES AND STOCKHOLDERS' EQUITY LIABILITIES Deposits: Noninterest-bearing $ 777,150,245 $ 797,415,090 Interest-bearing 2,028,781,254 1,871,846,183 Total deposits 2,805,931,499 2,669,261,273 Short-term borrowings 19,470,096 39,971,387 Federal Home Loan Bank advances 106,550,000 137,500,000 Other borrowings 72,000,000 80,000,000 Junior subordinated debentures 33,513,509 33,480,202 Other liabilities 47,707,884 55,690,087 Total liabilities 3,085,172,988 3,015,902,949 STOCKHOLDERS' EQUITY Preferred stock, $1 par value; shares authorized 250,000 March 2017 and December 2016 - No shares issued or outstanding - - Common stock, $1 par value; shares authorized 20,000,000 March 2017 - 13,161,219 shares issued and outstanding December 2016 - 13,106,845 shares issued and outstanding 13,161,219 13,106,845 Additional paid-in capital 157,581,969 156,776,642 Retained earnings 127,145,292 118,616,901 Accumulated other comprehensive loss: Securities available for sale (1,167,142 ) (1,527,433 ) Interest rate cap derivatives (881,708 ) (932,156 ) Total stockholders' equity 295,839,630 286,040,799 Total liabilities and stockholders' equity $ 3,381,012,618 $ 3,301,943,748 See Notes to Consolidated Financial Statements (Unaudited) 3 QCR HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) Three Months Ended March 31, 2017 2016 Interest and dividend income: Loans/leases, including fees $ 27,211,417 $ 19,700,370 Securities: Taxable 1,142,235 1,356,203 Nontaxable 2,647,722 2,242,015 Interest-bearing deposits at financial institutions 198,652 60,317 Restricted investment securities 130,430 130,564 Federal funds sold 14,643 12,590 Total interest and dividend income 31,345,099 23,502,059 Interest expense: Deposits 2,232,756 1,289,798 Short-term borrowings 23,960 43,066 Federal Home Loan Bank advances 403,469 441,704 Other borrowings 683,208 825,083 Junior subordinated debentures 332,823 304,886 Total interest expense 3,676,216 2,904,537 Net interest income 27,668,883 20,597,522 Provision for loan/lease losses 2,105,109 2,072,985 Net interest income after provision for loan/lease losses 25,563,774 18,524,537 Noninterest income: Trust department fees 1,740,207 1,575,907 Investment advisory and management fees 961,599 658,385 Deposit service fees 1,316,390 931,079 Gains on sales of residential real estate loans 96,323 60,386 Gains on sales of government guaranteed portions of loans 950,641 878,528 Swap fee income 113,520 856,958 Securities gains, net - 358,480 Earnings on bank-owned life insurance 469,687 393,609 Debit card fees 702,801 307,651 Correspondent banking fees 245,189 302,130 Other 687,397 499,360 Total noninterest income 7,283,754 6,822,473 Noninterest expense: Salaries and employee benefits 13,307,331 10,800,907 Occupancy and equipment expense 2,502,219 1,826,988 Professional and data processing fees 2,083,392 1,447,413 FDIC insurance, other insurance and regulatory fees 621,242 634,365 Loan/lease expense 293,538 162,819 Net cost of operations of other real estate 14,230 102,183 Advertising and marketing 609,431 386,259 Bank service charges 423,901 415,931 Losses on debt extinguishment, net - 83,197 Correspondent banking expense 198,351 176,989 Other 1,219,482 917,447 Total noninterest expense 21,273,117 16,954,498 Net income before income taxes 11,574,411 8,392,512 Federal and state income tax expense 2,389,446 2,019,023 Net income $ 9,184,965 $ 6,373,489 Basic earnings per common share $ 0.70 $ 0.54 Diluted earnings per common share $ 0.68 $ 0.53 Weighted average common shares outstanding 13,133,382 11,793,620 Weighted average common and common equivalent shares outstanding 13,488,417 11,953,949 Cash dividends declared per common share $ 0.05 $ 0.04 See Notes to Consolidated Financial Statements (Unaudited) 4 QCR HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (UNAUDITED) Three Months Ended March 31, 2017 and 2016 Three Months Ended March 31, 2017 2016 Net income $ 9,184,965 $ 6,373,489 Other comprehensive income: Unrealized gains on securities available for sale: Unrealized holding gains arising during the period before tax 598,190 4,863,718 Less reclassification adjustment for gains included in net income before tax - 358,480 598,190 4,505,238 Unrealized losses on interest rate cap derivatives: Unrealized holding losses arising during the period before tax (45,202 ) (405,373 ) Less reclassification adjustment for ineffectiveness and caplet amortization before tax (122,813 ) (14,070 ) 77,611 (391,303 ) Other comprehensive income, before tax 675,801 4,113,935 Tax expense 265,062 1,588,524 Other comprehensive income, net of tax 410,739 2,525,411 Comprehensive income $ 9,595,704 $ 8,898,900 See Notes to Consolidated Financial Statements (Unaudited) 5 QCR HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS' EQUITY (UNAUDITED) Three Months Ended March 31, 2017 and 2016 Accumulated Additional Other Common Paid-In Retained Comprehensive Stock Capital Earnings Income (Loss) Total Balance, December 31, 2016 $ 13,106,845 $ 156,776,642 $ 118,616,901 $ (2,459,589 ) $ 286,040,799 Net income - - 9,184,965 - 9,184,965 Other comprehensive income, net of tax - - - 410,739 410,739 Common cash dividends declared, $0.05 per share - - (656,574 ) - (656,574 ) Proceeds from issuance of 3,573 shares of common stock as a result of stock purchased under the Employee Stock Purchase Plan 3,573 83,091 - - 86,664 Proceeds from issuance of 44,284 shares of common stock as a result of stock options exercised 44,284 630,290 - - 674,574 Stock compensation expense - 388,753 388,753 Restricted stock awards - 13,289 shares of common stock 13,289 (13,289 ) - - - Exchange of 6,772 shares of common stock in connection with stock options exercised and restricted stock vested (6,772 ) (283,518 ) - - (290,290 ) Balance, March 31, 2017 $ 13,161,219 $ 157,581,969 $ 127,145,292 $ (2,048,850 ) $ 295,839,630 Accumulated Additional Other Common Paid-In Retained Comprehensive Stock Capital Earnings Income (Loss) Total Balance, December 31, 2015 $ 11,761,083 $ 123,282,851 $ 92,965,645 $ (2,123,829 ) $ 225,885,750 Net income - - 6,373,489 - 6,373,489 Other comprehensive income, net of tax - - - 2,525,411 2,525,411 Common cash dividends declared, $0.04 per share - - (470,873 ) - (470,873 ) Proceeds from issuance of 5,054 shares of common stock as a result of stock purchased under the Employee Stock Purchase Plan 5,054 94,560 - - 99,614 Proceeds from issuance of 46,020 shares of common stock as a result of stock options exercised 46,020 729,473 - - 775,493 Stock compensation expense - 382,761 382,761 Tax benefit of nonqualified stock options exercised - 22,508 - - 22,508 Restricted stock awards - 22,382 shares of common stock 22,382 (22,382 ) - - - Exchange of 19,628 shares of common stock in connection with stock options exercised and restricted stock vested (19,628 ) (431,806 ) - - (451,434 ) Balance, March 31, 2016 $ 11,814,911 $ 124,057,965 $ 98,868,261 $ 401,582 $ 235,142,719 See Notes to Consolidated Financial Statements (Unaudited) 6 QCR HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Three Months Ended March 31, 2017 and 2016 2017 2016 CASH FLOWS FROM OPERATING ACTIVITIES Net income $ 9,184,965 $ 6,373,489 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation 896,952 766,069 Provision for loan/lease losses 2,105,109 2,072,985 Stock-based compensation expense 388,753 382,761 Deferred compensation expense accrued 404,723 318,796 Losses (gains) on other real estate owned, net - (7,740 ) Amortization of premiums on securities, net 347,178 294,286 Securities gains, net - (358,480 ) Loans originated for sale (21,416,325 ) (18,901,618 ) Proceeds on sales of loans 22,547,789 19,640,997 Gains on sales of residential real estate loans (96,323 ) (60,386 ) Gains on sales of government guaranteed portions of loans (950,641 ) (878,528 ) Losses on debt extinguishment, net - 83,197 Amortization of core deposit intangible 230,867 49,878 Accretion of acquisition fair value adjustments, net (1,915,001 ) (44,169 ) Increase in cash value of bank-owned life insurance (469,687 ) (393,609 ) Decrease (increase) in other assets 5,427,798 (9,295,660 ) Increase (decrease) in other liabilities (5,852,341 ) 5,079,831 Net cash provided by operating activities $ 10,833,816 $ 5,122,099 CASH FLOWS FROM INVESTING ACTIVITIES Net decrease in federal funds sold 6,459,000 4,110,000 Net increase in interest-bearing deposits at financial institutions (93,471,781 ) (5,175,206 ) Proceeds from sales of other real estate owned 34,191 494,115 Activity in securities portfolio: Purchases (12,138,040 ) (45,070,780 ) Calls, maturities and redemptions 17,385,968 47,573,001 Paydowns 8,486,628 6,428,508 Sales - 55,526,851 Activity in restricted investment securities: Purchases (7,600 ) (485,250 ) Redemptions 1,315,500 - Net increase in loans/leases originated and held for investment (29,236,438 ) (76,346,066 ) Purchase of premises and equipment (1,396,902 ) (1,558,171 ) Net cash used in investing activities $ (102,569,474 ) $ (14,502,998 ) CASH FLOWS FROM FINANCING ACTIVITIES Net increase in deposit accounts 136,704,261 108,903,515 Net decrease in short-term borrowings (20,501,291 ) (80,639,905 ) Activity in Federal Home Loan Bank advances: Calls and maturities (4,000,000 ) (7,000,000 ) Net change in short-term and overnight advances (26,950,000 ) 16,500,000 Prepayments - (10,524,197 ) Activity in other borrowings: Calls, maturities and scheduled principal payments (8,000,000 ) - Prepayments - (10,759,000 ) Retirement of junior subordinated debentures - (3,955,000 ) Payment of cash dividends on common stock (522,574 ) (468,583 ) Proceeds from issuance of common stock, net 761,238 512,584 Net cash provided by financing activities $ 77,491,634 $ 12,569,414 Net increase (decrease) in cash and due from banks (14,244,024 ) 3,188,515 Cash and due from banks, beginning 70,569,993 41,742,321 Cash and due from banks, ending $ 56,325,969 $ 44,930,836 (Continued) 7 QCR HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) - continued Three Months Ended March 31, 2017 and 2016 2017 2016 Supplemental disclosure of cash flow information, cash payments for: Interest $ 3,747,218 $ 2,944,839 Income/franchise taxes, net $ 4,842 $ 2,464,300 Supplemental schedule of noncash investing activities: Change in accumulated other comprehensive income, unrealized gains on securities available for sale and derivative instruments, net $ 410,739 $ 2,525,411 Exchange of shares of common stock in connection with payroll taxes for restricted stock and in connection with stock options exercised $ (290,290 ) $ (451,434 ) Tax benefit of nonqualified stock options exercised $ - $ 22,508 Transfers of loans to other real estate owned $ 136,450 $ 16,000 Due to broker for purchases of securities $ - $ (20,104,340 ) Dividends payable $ 656,574 $ 470,873 Decrease (increase) in the fair market value of interest rate swap assets and liabilities $ 303,383 $ (4,615,782 ) See Notes to Consolidated Financial Statements (Unaudited) 8 Part I Item 1 QCR HOLDINGS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) March 31, 2017 NOTE 1 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of presentation: The interim unaudited consolidated financial statements contained herein should be read in conjunction with the audited consolidated financial statements and accompanying notes to the consolidated financial statements for the fiscal year ended December 31, 2016, included in the Company’s Annual Report on Form 10-K filed with the SEC on March 10, 2017. Accordingly, footnote disclosures, which would substantially duplicate the disclosures contained in the audited consolidated financial statements, have been omitted. The financial information of the Company included herein has been prepared in accordance with U.S. GAAP for interim financial reporting and has been prepared pursuant to the rules and regulations for reporting on Form 10-Q and Rule 10-01 of Regulation S-X. Such information reflects all adjustments (consisting of normal recurring adjustments) that are, in the opinion of management, necessary for a fair presentation of the financial position and results of operations for the periods presented. Any differences appearing between the numbers presented in financial statements and management’s discussion and analysis are due to rounding. The results of the interim period ended March 31, 2017, are not necessarily indicative of the results expected for the year ending December 31, 2017, or for any other period. The acronyms and abbreviations identified below are used throughout this Quarterly Report on Form 10-Q. It may be helpful to refer back to this page as you read this report. Allowance: Allowance for estimated losses on loans/leases FRB: Federal Reserve Bank of Chicago AOCI: Accumulated other comprehensive income (loss) GAAP: Generally Accepted Accounting Principles AFS: Available for sale HTM: Held to maturity ASC: Accounting Standards Codification m2: m2 Lease Funds, LLC ASC 805: Business Combinations Standard MD&A: Management's Discussion & Analysis ASU: Accounting Standards Update NIM: Net interest margin BOLI: Bank-owned life insurance NPA: Nonperforming asset Caps: Interest rate cap derivatives NPL: Nonperforming loan Community National: Community National Bancorporation OREO: Other real estate owned CNB: Community National Bank OTTI: Other-than-temporary impairment CRBT: Cedar Rapids Bank & Trust Company PCI: Purchased credit impaired CRE: Commercial real estate Provision: Provision for loan/lease losses CSB: Community State Bank QCBT: Quad City Bank & Trust Company C&I: Commercial and industrial RB&T: Rockford Bank & Trust Company Dodd-Frank Act: Dodd-Frank Wall Street Reform and ROAA: Return on Average Assets Consumer Protection Act SBA: U.S. Small Business Administration EPS: Earnings per share SEC: Securities and Exchange Commission Exchange Act: Securities Exchange Act of 1934, as amended TA: Tangible assets FASB: Financial Accounting Standards Board TCE: Tangible common equity FDIC: Federal Deposit Insurance Corporation TDRs: Troubled debt restructurings FHLB: Federal Home Loan Bank The Company: QCR Holdings, Inc. USDA: U.S. Department of Agriculture The consolidated financial statements include the accounts of the Company and its wholly-owned subsidiaries which include four commercial banks: QCBT, CRBT, CSB and RB&T. All are state-chartered commercial banks. The Company also engages in direct financing lease contracts through m2 Lease Funds, a wholly-owned subsidiary of QCBT. All material intercompany transactions and balances have been eliminated in consolidation. The acquisition of CSB occurred on August 31, 2016; therefore, the Consolidated Balance Sheets included herein for both March 31, 2017 and December 31, 2016 include CSB. The Consolidated Statements of Income included herein include CSB for the quarter ended March 31, 2017, however, did not include CSB for the comparative period ending March 31, 2016. 9 Part I Item 1 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED)-continued Recent accounting developments: In May 2014, FASB issued ASU 2014-09, Revenue from Contracts with Customers. ASU 2014-09 implements a common revenue standard that clarifies the principles for recognizing revenue. The core principle of ASU 2014-09 is that an entity should recognize revenue to depict the transfer of promised goods or services to customers in an amount that reflects the consideration to which the entity expects to be entitled in exchange for those goods or services. To achieve that core principle, an entity should apply the following steps: (i) identify the contract(s) with a customer, (ii) identify the performance obligations in the contract, (iii) determine the transaction price, (iv) allocate the transaction price to the performance obligations in the contract and (v) recognize revenue when (or as) the entity satisfies a performance obligation. ASU 2014-09 was originally effective for the Company on January 1, 2017, however, FASB issued ASU 2015-14 which defers the effective date in order to provide additional time for both public and private entities to evaluate the impact. ASU 2014-09 will now be effective for the Company on January 1, 2018 and it is not expected to have a significant impact on the Company’s consolidated financial statements. In January 2016, FASB issued ASU 2016-01, Financial Instruments – Overall. ASU 2016-01 makes targeted adjustments to GAAP by eliminating the AFS classification for equity securities and requiring equity investments to be measured at fair value with changes in fair value recognized in net income. The standard also requires public business entities to use the exit price notion when measuring fair value of financial instruments for disclosure purposes. The standard clarifies that an entity should evaluate the need for a valuation allowance on a deferred tax asset related to AFS securities in combination with the entity’s other deferred tax assets. It also requires an entity to present separately (within other comprehensive income) the portion of the total change in the fair value of a liability resulting from a change in the instrument-specific credit risk when the entity has elected to measure the liability at fair value in accordance with the fair value option for financial instruments. Additionally, the standard eliminates the requirement for public business entities to disclose the methods and significant assumptions used to estimate the fair value that is required to be disclosed for financial instruments measured at amortized cost on the balance sheet. ASU 2016-01 is effective for fiscal years beginning after December 15, 2017, including interim periods within those fiscal years and it is not expected to have a significant impact on the Company’s consolidated financial statements. In February 2016, the FASB issued ASU 2016-02, Leases. Under ASU 2016-02, lessees will be required to recognize a lease liability measured on a discounted basis and a right-of-use asset for all leases (with the exception of short-term leases). Lessor accounting is largely unchanged under ASU 2016-02. However, the definition of initial direct costs was updated to include only initial direct costs that are considered incremental. This change in definition will change the manner in which the Company recognizes the costs associated with originating leases. ASU 2016-02 is effective for fiscal years beginning after December 15, 2018, including interim periods within those fiscal years. Early adoption is permitted for all entities. The Company is in the process of analyzing the impact of adoption on the Company’s consolidated financial statements. In June 2016, the FASB issued ASU 2016-13, Financial Instruments – Credit Losses. Under the standard, assets measured at amortized costs (including loans, leases and AFS securities) will be presented at the net amount expected to be collected. Rather than the “incurred” model that is currently being utilized, the standard will require the use of a forward-looking approach to recognizing all expected credit losses at the beginning of an asset’s life. For public companies, ASU 2016-13 is effective for fiscal years beginning after December 15, 2019, including interim periods within those fiscal years. Companies may choose to early adopt for fiscal years beginning after December 15, 2018, including interim periods within those fiscal years. The Company is in the process of analyzing the impact of adoption on the Company’s consolidated financial statements. Effective January 1, 2017, the Company adopted ASU 2016-09, Compensation – Stock Compensation. Under the standard, the excess tax benefit (deficiency) related to stock options exercised and restricted stock awards vested is recorded as an adjustment to income tax expense. In the past, this tax benefit (deficiency) was recorded directly to equity. This change in accounting resulted in $533 thousand of reduced income tax expense in the first quarter of 2017. 10 Part I Item 1 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED)-continued NOTE 2 – INVESTMENT SECURITIES The amortized cost and fair value of investment securities as of March 31, 2017 and December 31, 2016 are summarized as follows: Gross Gross Amortized Unrealized Unrealized Fair Cost Gains (Losses) Value March 31, 2017: Securities HTM: Municipal securities $ 305,644,063 $ 2,193,278 $ (4,690,335 ) $ 303,147,006 Other securities 1,050,000 - - 1,050,000 $ 306,694,063 $ 2,193,278 $ (4,690,335 ) $ 304,197,006 Securities AFS: U.S. govt. sponsored agency securities $ 47,720,622 $ 130,306 $ (294,847 ) $ 47,556,081 Residential mortgage-backed and related securities 149,968,905 160,174 (2,625,092 ) 147,503,987 Municipal securities 51,104,318 454,505 (426,949 ) 51,131,874 Other securities 4,056,248 760,936 (57,105 ) 4,760,079 $ 252,850,093 $ 1,505,921 $ (3,403,993 ) $ 250,952,021 December 31, 2016: Securities HTM: Municipal securities $ 321,859,056 $ 2,200,577 $ (4,694,734 ) $ 319,364,899 Other securities 1,050,000 - - 1,050,000 $ 322,909,056 $ 2,200,577 $ (4,694,734 ) $ 320,414,899 Securities AFS: U.S. govt. sponsored agency securities $ 46,281,306 $ 132,886 $ (330,585 ) $ 46,083,607 Residential mortgage-backed and related securities 150,465,222 174,993 (2,938,088 ) 147,702,127 Municipal securities 52,816,541 425,801 (637,916 ) 52,604,426 Other securities 4,046,332 703,978 (27,331 ) 4,722,979 $ 253,609,401 $ 1,437,658 $ (3,933,920 ) $ 251,113,139 11 Part I Item 1 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED)-continued The Company’s HTM municipal securities consist largely of private issues of municipal debt. The large majority of the municipalities are located within the Midwest. The municipal debt investments are underwritten using specific guidelines with ongoing monitoring. The Company’s residential mortgage-backed and related securities portfolio consists entirely of government sponsored or government guaranteed securities. The Company has not invested in private mortgage-backed securities or pooled trust preferred securities. Gross unrealized losses and fair value, aggregated by investment category and length of time that individual securities have been in a continuous unrealized loss position as of March 31, 2017 and December 31, 2016, are summarized as follows: Less than 12 Months 12 Months or More Total Gross Gross Gross Fair Unrealized Fair Unrealized Fair Unrealized Value Losses Value Losses Value Losses March 31, 2017: Securities HTM: Municipal securities $ 110,858,743 $ (3,751,123 ) $ 15,350,772 $ (939,212 ) $ 126,209,515 $ (4,690,335 ) Securities AFS: U.S. govt. sponsored agency securities $ 18,742,054 $ (230,974 ) $ 5,115,200 $ (63,873 ) $ 23,857,254 $ (294,847 ) Residential mortgage-backed and related securities 124,401,508 (2,266,050 ) 9,181,284 (359,042 ) 133,582,792 (2,625,092 ) Municipal securities 29,386,855 (408,233 ) 337,522 (18,716 ) 29,724,377 (426,949 ) Other securities 2,901,563 (57,105 ) - - 2,901,563 (57,105 ) $ 175,431,980 $ (2,962,362 ) $ 14,634,006 $ (441,631 ) $ 190,065,986 $ (3,403,993 ) December 31, 2016: Securities HTM: Municipal securities $ 122,271,533 $ (4,076,647 ) $ 13,010,803 $ (618,087 ) $ 135,282,336 $ (4,694,734 ) Securities AFS: U.S. govt. sponsored agency securities $ 21,788,139 $ (257,640 ) $ 5,499,012 $ (72,945 ) $ 27,287,151 $ (330,585 ) Residential mortgage-backed and related securities 121,506,582 (2,641,664 ) 7,437,615 (296,424 ) 128,944,197 (2,938,088 ) Municipal securities 34,152,822 (618,462 ) 338,099 (19,454 ) 34,490,921 (637,916 ) Other securities 3,177,414 (27,331 ) - - 3,177,414 (27,331 ) $ 180,624,957 $ (3,545,097 ) $ 13,274,726 $ (388,823 ) $ 193,899,683 $ (3,933,920 ) At March 31, 2017, the investment portfolio included 554 securities. Of this number, 255 securities were in an unrealized loss position. The aggregate losses of these securities totaled approximately 1.5% of the total amortized cost of the portfolio. Of these 255 securities, 24 securities had an unrealized loss for twelve months or more. All of the debt securities in unrealized loss positions are considered acceptable credit risks. Based upon an evaluation of the available evidence, including the recent changes in market rates, credit rating information and information obtained from regulatory filings, management believes the declines in fair value for these debt securities are temporary. In addition, the Company lacks the intent to sell these securities and it is not more-likely-than-not that the Company will be required to sell these debt securities before their anticipated recovery. At March 31, 2017 and December 31, 2016, equity securities represented less than 1% of the total portfolio. The Company did not recognize OTTI on any debt or equity securities for the three months ended March 31, 2017 and 2016. 12 Part I Item 1 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED)-continued There were no sales of securities for the three months ended March 31, 2017. All sales of securities for the three months ended March 31, 2016 were from securities identified as AFS. Information on proceeds received, as well as pre-tax gross gains and losses from sales on those securities are as follows: Three Months Ended March 31, 2016 Proceeds from sales of securities $ 55,526,851 Pre-tax gross gains from sales of securities 515,515 Pre-tax gross losses from sales of securities (157,035 ) The amortized cost and fair value of securities as of March 31, 2017 by contractual maturity are shown below. Expected maturities of residential mortgage-backed and related securities may differ from contractual maturities because the residential mortgages underlying the residential mortgage-backed and related securities may be prepaid without any penalties. Therefore, these securities are not included in the maturity categories in the following table. “Other securities” AFS are excluded from the maturity categories as there is no fixed maturity date for those securities. Amortized Cost Fair Value Securities HTM: Due in one year or less $ 8,580,563 $ 8,580,930 Due after one year through five years 16,946,533 17,027,273 Due after five years 281,166,967 278,588,803 $ 306,694,063 $ 304,197,006 Securities AFS: Due in one year or less $ 3,228,439 $ 3,240,004 Due after one year through five years 43,980,525 44,165,961 Due after five years 51,615,976 51,281,990 $ 98,824,940 $ 98,687,955 Residential mortgage-backed and related securities 149,968,905 147,503,987 Other securities 4,056,248 4,760,079 $ 252,850,093 $ 250,952,021 Portions of the U.S. government sponsored agency securities and municipal securities contain call options, at the discretion of the issuer, to terminate the security at par and at predetermined dates prior to the stated maturity. These callable securities are summarized as follows: Amortized Cost Fair Value Securities HTM: Municipal securities $ 163,299,673 $ 161,458,045 Securities AFS: U.S. govt. sponsored agency securities 5,048,496 5,059,493 Municipal securities 39,611,651 39,404,492 $ 44,660,147 $ 44,463,985 13 Part I Item 1 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED)-continued As of March 31, 2017, the Company’s municipal securities portfolios were comprised of general obligation bonds issued by 112 issuers with fair values totaling $99.3 million and revenue bonds issued by 123 issuers, primarily consisting of states, counties, towns, villages and school districts with fair values totaling $255.0 million. The Company held investments in general obligation bonds in 21 states, including five states in which the aggregate fair value exceeded $5.0 million. The Company held investments in revenue bonds in 12 states, including six states in which the aggregate fair value exceeded $5.0 million. As of December 31, 2016, the Company’s municipal securities portfolios were comprised of general obligation bonds issued by 116 issuers with fair values totaling $116.5 million and revenue bonds issued by 120 issuers, primarily consisting of states, counties, towns, villages and school districts with fair values totaling $255.5 million. The Company held investments in general obligation bonds in 21 states, including five states in which the aggregate fair value exceeded $5.0 million. The Company held investments in revenue bonds in twelve states, including six states in which the aggregate fair value exceeded $5.0 million. The amortized cost and fair values of the Company’s portfolio of general obligation bonds are summarized in the following tables by the issuer’s state: March 31, 2017: U.S. State: Number of Issuers Amortized Cost Fair Value Average Exposure Per Issuer (Fair Value) Iowa 27 $ 32,227,250 $ 32,252,723 $ 1,194,545 North Dakota 7 22,169,480 21,572,627 3,081,804 Illinois 17 12,915,605 13,060,349 768,256 Missouri 15 8,060,239 8,097,352 539,823 Ohio 8 6,785,433 6,635,402 829,425 Other 38 17,657,322 17,700,070 465,791 Total general obligation bonds 112 $ 99,815,329 $ 99,318,523 $ 886,773 December 31, 2016: U.S. State: Number of Issuers Amortized Cost Fair Value Average Exposure Per Issuer (Fair Value) Iowa 27 $ 32,258,612 $ 32,231,936 $ 1,193,775 Illinois 19 29,214,559 29,308,438 1,542,549 North Dakota 7 22,169,050 21,499,075 3,071,296 Missouri 14 8,291,192 8,323,245 594,518 Ohio 8 6,790,398 6,651,897 831,487 Other 41 18,481,496 18,458,044 450,196 Total general obligation bonds 116 $ 117,205,307 $ 116,472,635 $ 1,004,074 14 Part I Item 1 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED)-continued The amortized cost and fair values of the Company’s portfolio of revenue bonds are summarized in the following tables by the issuer’s state: March 31, 2017: U.S. State: Number of Issuers Amortized Cost Fair Value Average Exposure Per Issuer (Fair Value) Missouri 50 $ 92,894,184 $ 91,892,614 $ 1,837,852 Iowa 31 70,400,232 70,771,347 2,282,947 Indiana 22 46,469,290 45,838,852 2,083,584 Ohio 3 13,650,000 13,380,921 4,460,307 Kansas 6 13,260,612 13,243,053 2,207,176 North Dakota 4 7,992,074 7,722,774 1,930,694 Other 7 12,266,660 12,110,796 1,730,114 Total revenue bonds 123 $ 256,933,052 $ 254,960,357 $ 2,072,848 December 31, 2016: U.S. State: Number of Issuers Amortized Cost Fair Value Average Exposure Per Issuer (Fair Value) Missouri 47 $ 90,784,441 $ 89,664,013 $ 1,907,745 Iowa 31 70,788,393 71,142,393 2,294,916 Indiana 22 47,994,737 47,582,138 2,162,824 Kansas 6 13,476,366 13,427,491 2,237,915 North Dakota 4 8,089,067 7,796,381 1,949,095 Ohio 3 13,650,000 13,405,222 4,468,407 Other 7 12,687,286 12,479,052 1,782,722 Total revenue bonds 120 $ 257,470,290 $ 255,496,690 $ 2,129,139 Both general obligation and revenue bonds are diversified across many issuers. As of March 31, 2017 and December 31, 2016, the Company did not hold general obligation or revenue bonds of any single issuer, the aggregate book or market value of which exceeded 6% of the Company’s stockholders’ equity. Of the general obligation and revenue bonds in the Company’s portfolio, the majority are unrated bonds that represent small, private issuances. All unrated bonds were underwritten according to loan underwriting standards and have an average loan risk rating of 2, indicating very high quality. Additionally, many of these bonds are funding essential municipal services such as water, sewer, education, and medical facilities. The Company’s municipal securities are owned by each of the four charters, whose investment policies set forth limits for various subcategories within the municipal securities portfolio. Each charter is monitored individually, and as of March 31, 2017, all were well within policy limitations approved by the board of directors. Policy limits are calculated as a percentage of each charter’s total risk-based capital. As of March 31, 2017, the Company’s standard monitoring of its municipal securities portfolio had not uncovered any facts or circumstances resulting in significantly different credit ratings than those assigned by a nationally recognized statistical rating organization, or in the case of unrated bonds, the rating assigned using the credit underwriting standards. 15 Part I Item 1 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED)-continued NOTE 3 – LOANS/LEASES RECEIVABLE The composition of the loan/lease portfolio as of March 31, 2017 and December 31, 2016 is presented as follows: As of March 31, As of December 31, 2017 2016 C&I loans $ 851,578,347 $ 827,637,263 CRE loans Owner-occupied CRE 316,902,218 332,387,621 Commercial construction, land development, and other land 171,901,708 165,149,491 Other non owner-occupied CRE 618,037,795 595,921,748 1,106,841,721 1,093,458,860 Direct financing leases * 159,368,425 165,419,360 Residential real estate loans ** 231,325,899 229,233,104 Installment and other consumer loans 78,770,847 81,665,695 2,427,885,239 2,397,414,282 Plus deferred loan/lease origination costs, net of fees 7,965,176 8,072,703 2,435,850,415 2,405,486,985 Less allowance (32,059,150 ) (30,757,448 ) $ 2,403,791,265 $ 2,374,729,537 * Direct financing leases: Net minimum lease payments to be received $ 177,088,295 $ 184,274,802 Estimated unguaranteed residual values of leased assets 1,085,154 1,085,154 Unearned lease/residual income (18,805,024 ) (19,940,596 ) 159,368,425 165,419,360 Plus deferred lease origination costs, net of fees 5,730,479 5,881,778 165,098,904 171,301,138 Less allowance (2,978,260 ) (3,111,898 ) $ 162,120,644 $ 168,189,240 *Management performs an evaluation of the estimated unguaranteed residual values of leased assets on an annual basis, at a minimum. The evaluation consists of discussions with reputable and current vendors, which is combined with management’s expertise and understanding of the current states of particular industries to determine informal valuations of the equipment. As necessary and where available, management will utilize valuations by independent appraisers. The large majority of leases with residual values contain a lease options rider, which requires the lessee to pay the residual value directly, finance the payment of the residual value, or extend the lease term to pay the residual value. In these cases, the residual value is protected and the risk of loss is minimal. There were no losses related to residual values for the three months ended March 31, 2017 and 2016. **Includes residential real estate loans held for sale totaling $1,051,000 and $1,135,500 as of March 31, 2017, and December 31, 2016, respectively. 16 Part I Item 1 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED)-continued Changes in accretable yield for acquired loans were as follows: For the three months ended March 31, 2017 PCI Performing Loans Loans Total Balance at the beginning of the period $ (194,306 ) $ (9,115,614 ) $ (9,309,920 ) Accretion recognized 66,690 2,171,540 2,238,230 Balance at the end of the period $ (127,616 ) $ (6,944,074 ) $ (7,071,690 ) The aging of the loan/lease portfolio by classes of loans/leases as of March 31, 2017 and December 31, 2016 is presented as follows: As of March 31, 2017 Classes of Loans/Leases Current 30-59 Days Past Due 60-89 Days Past Due Accruing Past Due 90 Days or More Nonaccrual Loans/Leases Total C&I $ 846,264,365 $ 108,148 $ 165,831 $ 575,066 $ 4,464,937 $ 851,578,347 CRE Owner-Occupied CRE 316,508,674 61,156 - 240 332,148 316,902,218 Commercial Construction, Land Development, and Other Land 167,552,441 - - - 4,349,267 171,901,708 Other Non Owner-Occupied CRE 616,480,649 304,500 - - 1,252,646 618,037,795 Direct Financing Leases 154,874,086 1,428,446 666,661 - 2,399,232 159,368,425 Residential Real Estate 228,282,091 1,587,945 - 255,942 1,199,921 231,325,899 Installment and Other Consumer 77,719,561 662,626 57,833 123,676 207,151 78,770,847 $ 2,407,681,867 $ 4,152,821 $ 890,325 $ 954,924 $ 14,205,302 $ 2,427,885,239 As a percentage of total loan/lease portfolio 99.17 % 0.17 % 0.04 % 0.04 % 0.59 % 100.00 % As of December 31, 2016 Classes of Loans/Leases Current 30-59 Days Past Due 60-89 Days Past Due Accruing Past Due 90 Days or More Nonaccrual Loans/Leases Total C&I $ 821,637,507 $ 1,455,185 $ 10,551 $ 346,234 $ 4,187,786 $ 827,637,263 CRE Owner-Occupied CRE 331,812,571 - 242,902 - 332,148 332,387,621 Commercial Construction, Land Development, and Other Land 160,760,034 35,638 - - 4,353,819 165,149,491 Other Non Owner-Occupied CRE 594,384,926 100,673 - - 1,436,149 595,921,748 Direct Financing Leases 161,452,627 730,627 574,700 215,225 2,446,181 165,419,360 Residential Real Estate 227,023,552 473,478 365,581 294,854 1,075,639 229,233,104 Installment and Other Consumer 81,199,766 204,973 63,111 110,501 87,344 81,665,695 $ 2,378,270,983 $ 3,000,574 $ 1,256,845 $ 966,814 $ 13,919,066 $ 2,397,414,282 As a percentage of total loan/lease portfolio 99.20 % 0.13 % 0.05 % 0.04 % 0.58 % 100.00 % 17 Part I Item 1 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED)-continued NPLs by classes of loans/leases as of March 31, 2017 and December 31, 2016 are presented as follows: As of March 31, 2017 Classes of Loans/Leases Accruing Past Due 90 Days or More Nonaccrual Loans/Leases * Accruing TDRs Total NPLs Percentage of Total NPLs C&I $ 575,066 $ 4,464,937 $ 4,766,131 $ 9,806,134 45.85 % CRE Owner-Occupied CRE 240 332,148 - 332,388 1.55 % Commercial Construction, Land Development, and Other Land - 4,349,267 - 4,349,267 20.33 % Other Non Owner-Occupied CRE - 1,252,646 - 1,252,646 5.86 % Direct Financing Leases - 2,399,232 864,169 3,263,401 15.26 % Residential Real Estate 255,942 1,199,921 580,853 2,036,716 9.52 % Installment and Other Consumer 123,676 207,151 17,576 348,403 1.63 % $ 954,924 $ 14,205,302 $ 6,228,729 $ 21,388,955 100.00 % *Nonaccrual loans/leases included $2,444,944 of TDRs, including $278,391 in C&I loans, $1,353,634 in CRE loans, $759,346 in direct financing leases, $42,525 in residential real estate loans, and $11,048 in installment loans. As of December 31, 2016 Classes of Loans/Leases Accruing Past Due 90 Days or More Nonaccrual Loans/Leases ** Accruing TDRs Total NPLs Percentage of Total NPLs C&I $ 346,234 $ 4,187,786 $ 4,733,997 9,268,017 43.65 % CRE Owner-Occupied CRE - 332,148 - 332,148 1.56 % Commercial Construction, Land Development, and Other Land - 4,353,819 - 4,353,819 20.51 % Other Non Owner-Occupied CRE - 1,436,149 - 1,436,149 6.77 % Direct Financing Leases 215,225 2,446,181 1,008,244 3,669,650 17.28 % Residential Real Estate 294,854 1,075,639 585,541 1,956,034 9.21 % Installment and Other Consumer 110,501 87,344 18,746 216,591 1.02 % $ 966,814 $ 13,919,066 $ 6,346,528 $ 21,232,408 100.00 % **Nonaccrual loans/leases included $2,300,479 of TDRs, including $48,501 in C&I loans, $1,380,047 in CRE loans, $816,149 in direct financing leases, $43,579 in residential real estate loans, and $12,203 in installment loans. 18 Part I Item 1 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED)-continued Changes in the allowance by portfolio segment for the three months ended March 31, 2017 and 2016, respectively, are presented as follows: Three Months Ended March 31, 2017 C&I CRE Direct Financing Leases Residential Real Estate Installment and Other Consumer Total Balance, beginning $ 12,545,110 $ 11,670,609 $ 3,111,898 $ 2,342,344 $ 1,087,487 $ 30,757,448 Provisions (credits) charged to expense 593,359 966,271 505,015 43,520 (3,056 ) 2,105,109 Loans/leases charged off (218,273 ) - (658,684 ) (13,623 ) (2,046 ) (892,626 ) Recoveries on loans/leases previously charged off 33,894 6,386 20,031 3,623 25,285 89,219 Balance, ending $ 12,954,090 $ 12,643,266 $ 2,978,260 $ 2,375,864 $ 1,107,670 $ 32,059,150 Three Months Ended March 31, 2016 C&I CRE Direct Financing Leases Residential Real Estate Installment and Other Consumer Total Balance, beginning $ 10,484,080 $ 9,375,117 $ 3,395,088 $ 1,790,150 $ 1,096,471 $ 26,140,906 Provisions charged to expense 739,831 715,450 478,245 62,656 76,803 2,072,985 Loans/leases charged off (243,566 ) - (600,938 ) (16,184 ) (7,596 ) (868,284 ) Recoveries on loans/leases previously charged off 11,634 - 14,836 - 23,365 49,835 Balance, ending $ 10,991,979 $ 10,090,567 $ 3,287,231 $ 1,836,622 $ 1,189,043 $ 27,395,442 19 Part I Item 1 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED)-continued The allowance by impairment evaluation and by portfolio segment as of March 31, 2017 and December 31, 2016 is presented as follows: As of March 31, 2017 C&I CRE Direct Financing Leases Residential Real Estate Installment and Other Consumer Total Allowance for impaired loans/leases $ 1,751,774 $ 888,445 $ 795,840 $ 274,566 $ 37,932 $ 3,748,557 Allowance for nonimpaired loans/leases 11,202,316 11,754,821 2,182,420 2,101,298 1,069,738 28,310,593 $ 12,954,090 $ 12,643,266 $ 2,978,260 $ 2,375,864 $ 1,107,670 $ 32,059,150 Impaired loans/leases $ 9,188,454 $ 5,924,061 $ 3,082,068 $ 1,780,774 $ 224,727 $ 20,200,084 Nonimpaired loans/leases 842,389,893 1,100,917,660 156,286,357 229,545,125 78,546,120 2,407,685,155 $ 851,578,347 $ 1,106,841,721 $ 159,368,425 $ 231,325,899 $ 78,770,847 $ 2,427,885,239 Allowance as a percentage of impaired loans/leases 19.06 % 15.00 % 25.82 % 15.42 % 16.88 % 18.56 % Allowance as a percentage of nonimpaired loans/leases 1.33 % 1.07 % 1.40 % 0.92 % 1.36 % 1.18 % Total allowance as a percentage of total loans/leases 1.52 % 1.14 % 1.87 % 1.03 % 1.41 % 1.31 % As of December 31, 2016 C&I CRE Direct Financing Leases Residential Real Estate Installment and Other Consumer Total Allowance for impaired loans/leases $ 1,771,537 $ 693,919 $ 848,919 $ 289,112 $ 39,481 $ 3,642,968 Allowance for nonimpaired loans/leases 10,773,573 10,976,690 2,262,979 2,053,232 1,048,006 27,114,480 $ 12,545,110 $ 11,670,609 $ 3,111,898 $ 2,342,344 $ 1,087,487 $ 30,757,448 Impaired loans/leases $ 8,936,451 $ 6,112,114 $ 3,256,264 $ 1,661,180 $ 106,090 $ 20,072,099 Nonimpaired loans/leases 818,700,812 1,087,346,746 162,163,096 227,571,924 81,559,605 2,377,342,183 $ 827,637,263 $ 1,093,458,860 $ 165,419,360 $ 229,233,104 $ 81,665,695 $ 2,397,414,282 Allowance as a percentage of impaired loans/leases 19.82 % 11.35 % 26.07 % 17.40 % 37.21 % 18.15 % Allowance as a percentage of nonimpaired loans/leases 1.32 % 1.01 % 1.40 % 0.90 % 1.28 % 1.14 % Total allowance as a percentage of total loans/leases 1.52 % 1.07 % 1.88 % 1.02 % 1.33 % 1.28 % 20 Part I Item 1 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED)-continued Information for impaired loans/leases is presented in the tables below. The recorded investment represents customer balances net of any partial charge-offs recognized on the loan/lease. The unpaid principal balance represents the recorded balance outstanding on the loan/lease prior to any partial charge-offs. Loans/leases, by classes of financing receivable, considered to be impaired as of and for the three months ended March 31, 2017 are presented as follows: Classes of Loans/Leases Recorded Investment Unpaid Principal Balance Related Allowance Average Recorded Investment Interest Income Recognized Interest Income Recognized for Cash Payments Received Impaired Loans/Leases with No Specific Allowance Recorded: C&I $ 835,955 $ 846,392 $ - $ 927,387 $ 7,352 $ 7,352 CRE Owner-Occupied CRE - Commercial Construction, Land Development, and Other Land - Other Non Owner-Occupied CRE 1,174,260 1,174,260 - 1,183,813 - - Direct Financing Leases 1,593,104 1,593,104 - 1,868,355 18,895 18,895 Residential Real Estate 1,147,434 1,222,215 - 1,025,656 1,161 1,161 Installment and Other Consumer 175,957 175,957 - 115,846 - - $ 4,926,710 $ 5,011,928 $ - $ 5,121,057 $ 27,408 $ 27,408 Impaired Loans/Leases with Specific Allowance Recorded: C&I $ 8,352,499 $ 8,356,338 $ 1,751,774 $ 8,110,658 $ 62,666 $ 62,666 CRE Owner-Occupied CRE 322,148 322,148 57,398 322,148 - - Commercial Construction, Land Development, and Other Land 4,349,267 4,349,267 823,061 4,351,542 - - Other Non Owner-Occupied CRE 78,386 78,386 7,986 39,193 - - Direct Financing Leases 1,488,964 1,488,964 795,840 1,300,811 - - Residential Real Estate 633,340 633,340 274,566 636,134 4,240 4,240 Installment and Other Consumer 48,770 48,770 37,932 49,563 112 112 $ 15,273,374 $ 15,277,213 $ 3,748,557 $ 14,810,049 $ 67,018 $ 67,018 Total Impaired Loans/Leases: C&I $ 9,188,454 $ 9,202,730 $ 1,751,774 $ 9,038,045 $ 70,018 $ 70,018 CRE Owner-Occupied CRE 322,148 322,148 57,398 322,148 - - Commercial Construction, Land Development, and Other Land 4,349,267 4,349,267 823,061 4,351,542 - - Other Non Owner-Occupied CRE 1,252,646 1,252,646 7,986 1,223,006 - - Direct Financing Leases 3,082,068 3,082,068 795,840 3,169,166 18,895 18,895 Residential Real Estate 1,780,774 1,855,555 274,566 1,661,790 5,401 5,401 Installment and Other Consumer 224,727 224,727 37,932 165,409 112 112 $ 20,200,084 $ 20,289,141 $ 3,748,557 $ 19,931,106 $ 94,426 $ 94,426 Impaired loans/leases for which no allowance has been provided have adequate collateral, based on management’s current estimates. 21 Part I Item 1 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED)-continued Loans/leases, by classes of financing receivable, considered to be impaired as of and for the three months ended March 31, 2016 are presented as follows: Classes of Loans/Leases Recorded Investment Unpaid Principal Balance Related Allowance Average Recorded Investment Interest Income Recognized Interest Income Recognized for Cash Payments Received Impaired Loans/Leases with No Specific Allowance Recorded: C&I $ 286,508 $ 477,450 $ - $ 347,369 $ 1,824 $ 1,824 CRE Owner-Occupied CRE 242,887 336,661 - 244,824 - - Commercial Construction, Land Development, and Other Land - Other Non Owner-Occupied CRE 1,512,198 1,512,198 - 1,545,334 - - Direct Financing Leases 1,314,779 1,314,779 - 1,176,588 11,603 11,603 Residential Real Estate 585,186 624,387 - 585,981 1,038 1,038 Installment and Other Consumer 47,480 47,480 - 212,392 - - $ 3,989,038 $ 4,312,955 $ - $ 4,112,488 $ 14,465 $ 14,465 Impaired Loans/Leases with Specific Allowance Recorded: C&I $ 4,891,938 $ 4,895,777 $ 2,168,454 $ 4,885,096 $ - $ - CRE Owner-Occupied CRE - Commercial Construction, Land Development, and Other Land 191,366 203,366 82,296 192,585 - - Other Non Owner-Occupied CRE - Direct Financing Leases 938,267 938,267 483,193 800,606 - - Residential Real Estate 911,050 946,628 199,498 871,531 1,958 1,958 Installment and Other Consumer 402,120 402,120 246,413 306,279 1,500 1,500 $ 7,334,741 $ 7,386,158 $ 3,179,854 $ 7,056,097 $ 3,458 $ 3,458 Total Impaired Loans/Leases: C&I $ 5,178,446 $ 5,373,227 $ 2,168,454 $ 5,232,465 $ 1,824 $ 1,824 CRE Owner-Occupied CRE 242,887 336,661 - 244,824 - - Commercial Construction, Land Development, and Other Land 191,366 203,366 82,296 192,585 - - Other Non Owner-Occupied CRE 1,512,198 1,512,198 - 1,545,334 - - Direct Financing Leases 2,253,046 2,253,046 483,193 1,977,194 11,603 11,603 Residential Real Estate 1,496,236 1,571,015 199,498 1,457,512 2,996 2,996 Installment and Other Consumer 449,600 449,600 246,413 518,671 1,500 1,500 $ 11,323,779 $ 11,699,113 $ 3,179,854 $ 11,168,585 $ 17,923 $ 17,923 Impaired loans/leases for which no allowance has been provided have adequate collateral, based on management’s current estimates. 22 Part I Item 1 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED)-continued Loans/leases, by classes of financing receivable, considered to be impaired as of December 31, 2016 are presented as follows: Classes of Loans/Leases Recorded Investment Unpaid Principal Balance Related Allowance Impaired Loans/Leases with No Specific Allowance Recorded: C&I $ 841,895 $ 951,600 $ - CRE Owner-Occupied CRE - 93,774 - Commercial Construction, Land Development, and Other Land - - - Other Non Owner-Occupied CRE 1,196,549 1,196,549 - Direct Financing Leases 1,690,121 1,690,121 - Residential Real Estate 853,294 892,495 - Installment and Other Consumer 55,734 55,734 - $ 4,637,593 $ 4,880,273 $ - Impaired Loans/Leases with Specific Allowance Recorded: C&I $ 8,094,556 $ 8,098,395 $ 1,771,537 CRE Owner-Occupied CRE 322,148 322,148 57,398 Commercial Construction, Land Development, and Other Land 4,353,819 4,353,817 577,611 Other Non Owner-Occupied CRE 239,600 239,600 58,910 Direct Financing Leases 1,566,141 1,566,143 848,919 Residential Real Estate 807,886 882,018 289,112 Installment and Other Consumer 50,356 50,356 39,481 $ 15,434,506 $ 15,512,477 $ 3,642,968 Total Impaired Loans/Leases: C&I $ 8,936,451 $ 9,049,995 $ 1,771,537 CRE Owner-Occupied CRE 322,148 415,922 57,398 Commercial Construction, Land Development, and Other Land 4,353,819 4,353,817 577,611 Other Non Owner-Occupied CRE 1,436,149 1,436,149 58,910 Direct Financing Leases 3,256,262 3,256,264 848,919 Residential Real Estate 1,661,180 1,774,513 289,112 Installment and Other Consumer 106,090 106,090 39,481 $ 20,072,099 $ 20,392,750 $ 3,642,968 Impaired loans/leases for which no allowance has been provided have adequate collateral, based on management’s current estimates. 23 Part I Item 1 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED)-continued For C&I and CRE loans, the Company’s credit quality indicator consists of internally assigned risk ratings. Each commercial loan is assigned a risk rating upon origination. The risk rating is reviewed every 15 months, at a minimum, and on an as-needed basis depending on the specific circumstances of the loan. For direct financing leases, residential real estate loans, and installment and other consumer loans, the Company’s credit quality indicator is performance determined by delinquency status. Delinquency status is updated daily by the Company’s loan system. For each class of financing receivable, the following presents the recorded investment by credit quality indicator as of March 31, 2017 and December 31, 2016: As of March 31, 2017 CRE Non Owner-Occupied Internally Assigned Risk Rating C&I Owner-Occupied CRE Commercial Construction, Land Development, and Other Land Other CRE Total As a % of Total Pass (Ratings 1 through 5) $ 816,089,950 $ 298,438,590 $ 164,958,396 $ 605,282,623 $ 1,884,769,559 96.24 % Special Mention (Rating 6) 7,820,608 8,839,425 1,780,000 4,400,764 22,840,797 1.17 % Substandard (Rating 7) 27,667,789 9,624,203 5,163,312 8,354,408 50,809,712 2.59 % Doubtful (Rating 8) - 0.00 % $ 851,578,347 $ 316,902,218 $ 171,901,708 $ 618,037,795 $ 1,958,420,068 100.00 % As of March 31, 2017 Delinquency Status * Direct Financing Leases Residential Real Estate Installment and Other Consumer Total As a % of Total Performing $ 156,105,024 $ 229,289,183 $ 78,422,444 $ 463,816,651 98.80 % Nonperforming 3,263,401 2,036,716 348,403 5,648,520 1.20 % $ 159,368,425 $ 231,325,899 $ 78,770,847 $ 469,465,171 100.00 % As of December 31, 2016 CRE Non Owner-Occupied Internally Assigned Risk Rating C&I Owner-Occupied CRE Commercial Construction, Land Development, and Other Land Other CRE Total As a % of Total Pass (Ratings 1 through 5) $ 796,568,451 $ 314,447,662 $ 158,108,465 $ 582,854,048 $ 1,851,978,626 96.40 % Special Mention (Rating 6) 6,305,772 7,559,380 1,780,000 4,437,122 20,082,274 1.05 % Substandard (Rating 7) 24,763,040 10,380,369 5,261,026 8,630,578 49,035,013 2.55 % Doubtful (Rating 8) - 210 - - 210 0.00 % $ 827,637,263 $ 332,387,621 $ 165,149,491 $ 595,921,748 $ 1,921,096,123 100.00 % As of December 31, 2016 Delinquency Status * Direct Financing Leases Residential Real Estate Installment and Other Consumer Total As a % of Total Performing $ 161,749,710 $ 227,277,070 $ 81,449,104 $ 470,475,884 98.77 % Nonperforming 3,669,650 1,956,034 216,591 5,842,275 1.23 % $ 165,419,360 $ 229,233,104 $ 81,665,695 $ 476,318,159 100.00 % *Performing loans/leases accruing and less than 90 days past due. Nonperforming loans/leases on nonaccrual, accruing loans/leases that are greater than or equal to 90 days past due, and accruing TDRs. 24 Part I Item 1 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED)-continued As of March 31, 2017 and December 31, 2016, TDRs totaled $8,673,673 and $8,647,007, respectively. For each class of financing receivable, the following presents the number and recorded investment of TDRs, by type of concession, that were restructured during the three months ended March 31, 2017 and 2016. The difference between the pre-modification recorded investment and the post-modification recorded investment would be any partial charge-offs at the time of the restructuring. For the three months ended March 31, 2017 For the three months ended March 31, 2016 Classes of Loans/Leases Number of Loans / Leases Pre- Modification Recorded Investment Post- Modification Recorded Investment Specific Allowance Number of Loans / Leases Pre- Modification Recorded Investment Post- Modification Recorded Investment Specific Allowance CONCESSION - Extension of Maturity Direct Financing Leases 1 $ 6,263 $ 6,263 $ - 4 $ 410,653 $ 410,653 $ - 1 $ 6,263 $ 6,263 $ - 4 $ 410,653 $ 410,653 $ - CONCESSION - Significant Payment Delay C&I 2 $ 133,689 $ 133,689 $ - - $ - $ - $ - Direct Financing Leases 8 669,861 669,861 - 1 45,939 45,939 - 10 $ 803,550 $ 803,550 $ - 1 $ 45,939 $ 45,939 $ - TOTAL 11 $ 809,813 $ 809,813 $ - 5 $ 456,592 $ 456,592 $ - Of the TDRs reported above, none were on nonaccrual as of March 31, 2017. For the three months ended March 31, 2017, two of the Company’s TDRs redefaulted within 12 months subsequent to restructure where default is defined as delinquency of 90 days or more and/or placement on nonaccrual status. These two TDRs were related to the same customer and were restructured in the fourth quarter of 2016 with pre-modification balances totaling $195 thousand. For the three month ended March 31, 2016, none of the Company’s TDRs had redefaulted within 12 months subsequent to restructure. 25 Part I Item 1 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED)-continued NOTE 4 - EARNINGS PER SHARE The following information was used in the computation of EPS on a basic and diluted basis: Three months ended March 31, 2017 2016 Net income $ 9,184,965 $ 6,373,489 Basic EPS $ 0.70 $ 0.54 Diluted EPS $ 0.68 $ 0.53 Weighted average common shares outstanding 13,133,382 11,793,620 Weighted average common shares issuable upon exercise of stock options and under the employee stock purchase plan 355,035 160,329 Weighted average common and common equivalent shares outstanding 13,488,417 11,953,949 The increase in weighted average common shares outstanding from March 31, 2016 to March 31, 2017 was primarily due to the common stock issuance discussed in Note 2 of the Company’s Annual Report on Form 10-K for the year ended December 31, 2016. NOTE 5 – FAIR VALUE Accounting guidance on fair value measurement uses a hierarchy intended to maximize the use of observable inputs and minimize the use of unobservable inputs. This hierarchy includes three levels and is based upon the valuation techniques used to measure assets and liabilities. The three levels are as follows: ● Level 1 – Inputs to the valuation methodology are quoted prices (unadjusted) for identical assets or liabilities in markets; ● Level 2 – Inputs to the valuation methodology include quoted prices for similar assets and liabilities in active markets and inputs that are observable for the asset or liability, either directly or indirectly, for substantially the full term of the financial instrument; and ● Level 3 – Inputs to the valuation methodology are unobservable and significant to the fair value measurement. 26 Part I Item 1 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED)-continued Assets and liabilities measured at fair value on a recurring basis comprise the following at March 31, 2017 and December 31, 2016: Fair Value Measurements at Reporting Date Using Quoted Prices Significant in Active Other Significant Markets for Observable Unobservable Identical Assets Inputs Inputs Fair Value (Level 1) (Level 2) (Level 3) March 31, 2017: Securities AFS: U.S. govt. sponsored agency securities $ 47,556,081 $ - $ 47,556,081 $ - Residential mortgage-backed and related securities 147,503,987 - 147,503,987 - Municipal securities 51,131,874 - 51,131,874 - Other securities 4,760,079 1,345 4,758,734 - Interest rate caps 531,325 - 531,325 - Interest rate swaps - assets 2,034,898 - 2,034,898 - Total assets measured at fair value $ 253,518,244 $ 1,345 $ 253,516,899 $ - Interest rate swaps - liabilities $ 2,034,898 $ - $ 2,034,898 $ - Total liabilities measured at fair value $ 2,034,898 $ - $ 2,034,898 $ - December 31, 2016: Securities AFS: U.S. govt. sponsored agency securities $ 46,083,607 $ - $ 46,083,607 $ - Residential mortgage-backed and related securities 147,702,127 - 147,702,127 - Municipal securities 52,604,426 - 52,604,426 - Other securities 4,722,979 1,361 4,721,618 - Interest rate caps 576,527 - 576,527 - Interest rate swaps - assets 2,338,281 - 2,338,281 - Total assets measured at fair value $ 254,027,947 $ 1,361 $ 254,026,586 $ - Interest rate swaps - liabilities $ 2,338,281 $ - $ 2,338,281 $ - Total liabilities measured at fair value $ 2,338,281 $ - $ 2,338,281 $ - There were no transfers of assets or liabilities between Levels 1, 2, and 3 of the fair value hierarchy for the three months ended March 31, 2017 or 2016. A small portion of the securities available for sale portfolio consists of common stock issued by various unrelated bank holding companies. The fair values used by the Company are obtained from an independent pricing service and represent quoted market prices for the identical securities (Level 1 inputs). 27 Part I Item 1 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED)-continued The remainder of the securities available for sale portfolio consists of securities whereby the Company obtains fair values from an independent pricing service. The fair values are determined by pricing models that consider observable market data, such as interest rate volatilities, LIBOR yield curve, credit spreads and prices from market makers and live trading systems (Level 2 inputs). Interest rate caps are used for the purpose of hedging interest rate risk. The fair values are determined by pricing models that consider observable market data for derivative instruments with similar structures (Level 2 inputs). Interest rate swaps are executed for select commercial customers. The interest rate swaps are further described in Note 1 of the Company’s annual report filed on form 10-K as of December 31, 2016. The fair values are determined by comparing the contract rate on the swap with the then-current market rate for the remaining term of the transaction (Level 2 inputs). Certain financial assets are measured at fair value on a non-recurring basis; that is, the assets are not measured at fair value on an ongoing basis but are subject to fair value adjustments in certain circumstances (for example, when there is evidence of impairment). Assets measured at fair value on a non-recurring basis comprise the following at March 31, 2017 and December 31, 2016: Fair Value Measurements at Reporting Date Using Fair Value Level 1 Level 2 Level 3 March 31, 2017: Impaired loans/leases $ 12,581,982 $ - $ - $ 12,581,982 OREO 6,075,392 - - 6,075,392 $ 18,657,374 $ - $ - $ 18,657,374 December 31, 2016: Impaired loans/leases $ 12,823,121 $ - $ - $ 12,823,121 OREO 5,964,952 - - 5,964,952 $ 18,788,073 $ - $ - $ 18,788,073 Impaired loans/leases are evaluated and valued at the time the loan/lease is identified as impaired, at the lower of cost or fair value, and are classified as Level 3 in the fair value hierarchy.Fair value is measured based on the value of the collateral securing these loans/leases.Collateral may be real estate and/or business assets, including equipment, inventory and/or accounts receivable, and is determined based on appraisals by qualified licensed appraisers hired by the Company.Appraised and reported values are discounted based on management’s historical knowledge, changes in market conditions from the time of valuation, and/or management’s expertise and knowledge of the client and client’s business. OREO in the table above consists of property acquired through foreclosures and settlements of loans.Property acquired is carried at the estimated fair value of the property, less disposal costs, and is classified as Level 3 in the fair value hierarchy. The estimated fair value of the property is determined based on appraisals by qualified licensed appraisers hired by the Company.Appraised and reported values are discounted based on management’s historical knowledge, changes in market conditions from the time of valuation, and/or management’s expertise and knowledge of the property. 28 Part I Item 1 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED)-continued The following table presents additional quantitative information about assets measured at fair value on a non-recurring basis for which the Company has utilized Level 3 inputs to determine fair value: Quantitative Information about Level Fair Value Measurements Fair Value March 31, 2017 Fair Value December 31, 2016 Valuation Technique Unobservable Input Range Impaired loans/leases $ 12,581,982 $ 12,823,121 Appraisal of collateral Appraisal adjustments -10.00% to -50.00% OREO 6,075,392 5,964,952 Appraisal of collateral Appraisal adjustments 0.00% to -35.00% For the impaired loans/leases and OREO, the Company records carrying value at fair value less disposal or selling costs. The amounts reported in the tables above are fair values before the adjustment for disposal or selling costs. There have been no changes in valuation techniques used for any assets measured at fair value during the three months ended March 31, 2017 and 2016. The following table presents the carrying values and estimated fair values of financial assets and liabilities carried on the Company’s consolidated balance sheets, including those financial assets and liabilities that are not measured and reported at fair value on a recurring basis or non-recurring basis: Fair Value As of March 31, 2017 As of December 31, 2016 Hierarchy Carrying Estimated Carrying Estimated Level Value Fair Value Value Fair Value Cash and due from banks Level 1 $ 56,325,969 $ 56,325,969 $ 70,569,993 $ 70,569,993 Federal funds sold Level 2 15,798,000 15,798,000 22,257,000 22,257,000 Interest-bearing deposits at financial institutions Level 2 157,420,706 157,420,706 63,948,925 63,948,925 Investment securities: HTM Level 2 306,694,063 304,197,006 322,909,056 320,414,899 AFS See Previous Table 250,952,021 250,952,021 251,113,139 251,113,139 Loans/leases receivable, net Level 3 11,649,983 12,581,982 11,873,260 12,823,121 Loans/leases receivable, net Level 2 2,392,141,282 2,368,029,017 2,362,856,277 2,344,462,740 Interest rate caps Level 2 531,325 531,325 576,527 576,527 Interest rate swaps - assets Level 2 2,034,898 2,034,898 2,338,281 2,338,281 Deposits: Nonmaturity deposits Level 2 2,288,265,733 2,288,265,733 2,188,683,349 2,188,683,349 Time deposits Level 2 517,665,766 519,873,000 480,577,924 479,605,000 Short-term borrowings Level 2 19,470,096 19,470,096 39,971,387 39,971,387 FHLB advances Level 2 106,550,000 107,283,000 137,500,000 138,338,000 Other borrowings Level 2 72,000,000 73,108,000 80,000,000 81,282,000 Junior subordinated debentures Level 2 33,513,509 25,075,065 33,480,202 24,881,494 Interest rate swaps - liabilities Level 2 2,034,898 2,034,898 2,338,281 2,338,281 29 Part I Item 1 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED)-continued NOTE 6 – BUSINESS SEGMENT INFORMATION Selected financial and descriptive information is required to be disclosed for reportable operating segments, applying a “management perspective” as the basis for identifying reportable segments. The management perspective is determined by the view that management takes of the segments within the Company when making operating decisions, allocating resources, and measuring performance. The segments of the Company have been defined by the structure of the Company’s internal organization, focusing on the financial information that the Company’s operating decision-makers routinely use to make decisions about operating matters. The Company’s primary segment, Commercial Banking, is geographically divided by markets into the secondary segments comprised of the four subsidiary banks wholly owned by the Company: QCBT, CRBT, CSB and RB&T. Each of these secondary segments offers similar products and services, but is managed separately due to different pricing, product demand, and consumer markets. Each offers commercial, consumer, and mortgage loans and deposit services. The Company’s Wealth Management segment represents the trust and asset management and investment management and advisory services offered at the Company’s four subsidiary banks in aggregate. This segment generates income primarily from fees charged based on assets under administration for corporate and personal trusts, custodial services, and investments managed. No assets of the subsidiary banks have been allocated to the Wealth Management segment. The Company’s All Other segment includes the operations of all other consolidated subsidiaries and/or defined operating segments that fall below the segment reporting thresholds. This segment includes the corporate operations of the parent company. Selected financial information on the Company’s business segments is presented as follows as of and for the three months ended March 31, 2017 and 2016. Commercial Banking Wealth Intercompany Consolidated QCBT CRBT CSB RB&T Management All Other Eliminations Total Three Months Ended March 31, 2017 Total revenue $ 13,535,941 $ 10,386,545 $ 8,131,706 $ 3,947,799 $ 2,701,806 $ 9,876,143 $ (9,951,087 ) $ 38,628,853 Net interest income $ 11,301,482 $ 6,974,047 $ 7,026,508 $ 2,968,074 $ - $ (601,228 ) $ - $ 27,668,883 Provision for loan/lease losses $ 931,109 $ 250,000 $ 774,000 $ 150,000 $ - $ - $ - $ 2,105,109 Net income $ 3,655,006 $ 2,892,560 $ 1,895,134 $ 844,569 $ 561,062 $ 9,184,968 $ (9,848,334 ) $ 9,184,965 Goodwill $ 3,222,688 $ - $ 9,888,225 $ - $ - $ - $ - $ 13,110,913 Core deposit intangible $ - $ 1,222,019 $ 5,928,327 $ - $ - $ - $ - $ 7,150,346 Total assets $ 1,442,952,197 $ 929,111,309 $ 608,431,003 $ 398,454,864 $ - $ 377,316,912 $ (375,253,667 ) $ 3,381,012,618 Three Months Ended March 31, 2016 Total revenue $ 13,516,932 $ 10,839,221 $ - $ 3,794,247 $ 2,234,292 $ 6,859,775 $ (6,919,935 ) $ 30,324,532 Net interest income $ 10,961,447 $ 7,024,988 $ - $ 2,911,974 $ - $ (300,887 ) $ - $ 20,597,522 Provision for loan/lease losses $ 1,222,985 $ 550,000 $ - $ 300,000 $ - $ - $ - $ 2,072,985 Net income $ 2,831,696 $ 2,934,731 $ - $ 617,785 $ 447,770 $ 6,373,488 $ (6,831,981 ) $ 6,373,489 Goodwill $ 3,222,688 $ - $ - $ - $ - $ - $ - $ 3,222,688 Core deposit intangible $ - $ 1,421,531 $ - $ - $ - $ - $ - $ 1,421,531 Total assets $ 1,361,607,041 $ 885,858,279 $ - $ 367,031,670 $ - $ 288,814,613 $ (262,638,349 ) $ 2,640,673,254 30 Part I Item 1 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED)-continued NOTE 7 – REGULATORY CAPITAL REQUIREMENTS The Company (on a consolidated basis) and the subsidiary banks are subject to various regulatory capital requirements administered by the federal banking agencies. Failure to meet minimum capital requirements can initiate certain mandatory and possibly additional discretionary actions by regulators that, if undertaken, could have a direct material effect on the Company and subsidiary banks’ financial statements. Under capital adequacy guidelines and the regulatory framework for prompt corrective action, the Company and the subsidiary banks must meet specific capital guidelines that involve quantitative measures of their assets, liabilities, and certain off-balance-sheet items as calculated under regulatory accounting practices. The capital amounts and classification are also subject to qualitative judgments by the regulators about components, risk weightings, and other factors. Quantitative measures established by regulation to ensure capital adequacy require the Company and the subsidiary banks to maintain minimum amounts and ratios (set forth in the following table) of total common equity Tier 1 and Tier 1 capital to risk-weighted assets and of Tier 1 capital to average assets, each as defined by regulation. Management believes, as of March 31, 2017 and December 31, 2016, that the Company and the subsidiary banks met all capital adequacy requirements to which they are subject. Under the regulatory framework for prompt corrective action, to be categorized as “well capitalized,” an institution must maintain minimum total risk-based, Tier 1 risk-based, Tier 1 leverage and common equity Tier 1 ratios as set forth in the following tables. The Company and the subsidiary banks’ actual capital amounts and ratios as of March 31, 2017 and December 31, 2016 are also presented in the following table (dollars in thousands). As of March 31, 2017 and December 31, 2016, each of the subsidiary banks met the requirements to be “well capitalized”. For Capital To Be Well Adequacy Purposes Capitalized Under With Capital Prompt Corrective Actual Conservation Buffer* Action Provisions Amount Ratio Amount Ratio Amount Ratio As of March 31, 2017: Company: Total risk-based capital $ 336,993 11.90 % $ 262,053 > 9.25 % $ 283,300 > 10.0 % Tier 1 risk-based capital 304,594 10.75 % 205,393 > 7.25 226,640 > 8.0 Tier 1 leverage 304,594 9.37 % 129,996 > 4.00 162,495 > 5.0 Common equity Tier 1 273,076 9.64 % 162,898 > 5.75 184,145 > 6.5 Quad City Bank & Trust: Total risk-based capital $ 145,432 12.61 % $ 106,664 > 9.25 % $ 115,312 > 10.0 % Tier 1 risk-based capital 131,860 11.44 % 83,601 > 7.25 92,250 > 8.0 Tier 1 leverage 131,860 9.25 % 57,045 > 4.00 71,306 > 5.0 Common equity Tier 1 131,860 11.44 % 66,304 > 5.75 74,953 > 6.5 Cedar Rapids Bank & Trust: Total risk-based capital $ 107,776 12.79 % $ 77,956 > 9.25 % $ 84,277 > 10.0 % Tier 1 risk-based capital 97,230 11.54 % 61,101 > 7.25 67,421 > 8.0 Tier 1 leverage 97,230 10.74 % 36,206 > 4.00 45,257 > 5.0 Common equity Tier 1 97,230 11.54 % 48,459 > 5.75 54,780 > 6.5 Community State Bank: Total risk-based capital $ 66,300 13.50 % $ 45,426 > 9.25 % $ 49,109 > 10.0 % Tier 1 risk-based capital 64,052 13.04 % 35,604 > 7.25 39,287 > 8.0 Tier 1 leverage 64,052 10.99 % 23,317 > 4.00 29,146 > 5.0 Common equity Tier 1 64,052 13.04 % 28,238 > 5.75 31,921 > 6.5 Rockford Bank & Trust: Total risk-based capital $ 42,916 12.31 % $ 32,256 > 9.25 % $ 34,871 > 10.0 % Tier 1 risk-based capital 38,548 11.05 % 25,282 > 7.25 27,897 > 8.0 Tier 1 leverage 38,548 9.82 % 15,707 > 4.00 19,634 > 5.0 Common equity Tier 1 38,548 11.05 % 20,051 > 5.75 22,666 > 6.5 31 Part I Item 1 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED)-continued For Capital To Be Well Adequacy Purposes Capitalized Under With Capital Prompt Corrective Actual Conservation Buffer* Action Provisions Amount Ratio Amount Ratio Amount Ratio As of December 31, 2016: Company: Total risk-based capital $ 327,440 11.56 % $ 244,289 > 8.625 % $ 283,233 > 10.0 % Tier 1 risk-based capital 296,366 10.46 % 187,642 > 6.625 226,587 > 8.0 Tier 1 leverage 296,366 9.10 % 130,229 > 4.000 162,787 > 5.0 Common equity Tier 1 266,419 9.41 % 145,157 > 5.125 184,102 > 6.5 Quad City Bank & Trust: Total risk-based capital $ 142,990 12.27 % $ 100,494 > 8.625 % $ 116,515 > 10.0 % Tier 1 risk-based capital 129,524 11.12 % 77,191 > 6.625 93,212 > 8.0 Tier 1 leverage 129,524 9.18 % 56,445 > 4.000 70,556 > 5.0 Common equity Tier 1 129,524 11.12 % 59,714 > 5.125 75,735 > 6.5 Cedar Rapids Bank & Trust: Total risk-based capital $ 106,791 12.82 % $ 71,828 > 8.625 % $ 83,279 > 10.0 % Tier 1 risk-based capital 96,369 11.57 % 55,173 > 6.625 66,623 > 8.0 Tier 1 leverage 96,369 10.69 % 36,061 > 4.000 45,076 > 5.0 Common equity Tier 1 96,369 11.57 % 42,681 > 5.125 54,132 > 6.5 Community State Bank: Total risk-based capital $ 68,216 13.81 % $ 42,609 > 8.625 % $ 49,402 > 10.0 % Tier 1 risk-based capital 66,746 13.51 % 32,729 > 6.625 39,522 > 8.0 Tier 1 leverage 66,746 11.75 % 22,726 > 4.000 28,408 > 5.0 Common equity Tier 1 66,746 13.51 % 25,319 > 5.125 32,111 > 6.5 Rockford Bank & Trust: Total risk-based capital $ 42,007 12.26 % $ 29,551 > 8.625 % $ 34,262 > 10.0 % Tier 1 risk-based capital 37,716 11.01 % 22,699 > 6.625 27,410 > 8.0 Tier 1 leverage 37,716 9.57 % 15,772 > 4.000 19,716 > 5.0 Common equity Tier 1 37,716 11.01 % 17,559 > 5.125 22,270 > 6.5 *The minimums under Basel III increase by .625% (the capital conservation buffer) annually until 2019. The fully phased-in minimums are 10.5% (Total risk-based capital), 8.5% (Tier 1 risk-based capital), and 7.0% (Common equity Tier 1). 32 Part I Item 2 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS INTRODUCTION This section reviews the financial condition and results of operations of the Company and its subsidiaries for the three months ending March 31, 2017. Some tables may include additional periods to comply with disclosure requirements or to illustrate trends. When reading this discussion, also refer to the Consolidated Financial Statements and related notes in this report. The page locations and specific sections and notes that are referred to are presented in the table of contents. Additionally, a comprehensive list of the acronyms and abbreviations used throughout this discussion is included in Note 1 to the Consolidated Financial Statements. GENERAL QCR Holdings, Inc. is a financial holding company and the parent company of QCBT, CRBT, CSB and RB&T. QCBT, CRBT and CSB are Iowa-chartered commercial banks, and RB&T is an Illinois-chartered commercial bank. All are members of the Federal Reserve system with depository accounts insured to the maximum amount permitted by law by the FDIC. ● QCBT commenced operations in 1994 and provides full-service commercial and consumer banking, and trust and asset management services to the Quad City area and adjacent communities through its five offices that are located in Bettendorf and Davenport, Iowa and Moline, Illinois. QCBT also provides leasing services through its wholly-owned subsidiary, m2, located in Brookfield, Wisconsin. In addition, QCBT owns 100% of Quad City Investment Advisors, LLC, which is an investment management and advisory company. ● CRBT commenced operations in 2001 and provides full-service commercial and consumer banking, and trust and asset management services to Cedar Rapids, Iowa and adjacent communities through its main office located on First Avenue in downtown Cedar Rapids, Iowa and its branch facility located on Council Street in northern Cedar Rapids. Cedar Falls and Waterloo, Iowa and adjacent communities are served through three additional CRBT offices (two in Waterloo and one in Cedar Falls). ● CSB was acquired in 2016, as further described in Note 2 of the Annual Report on Form 10-K for the year ended December 31, 2016. CSB provides full-service commercial and consumer banking to the Des Moines, Iowa area and adjacent communities through its 10 branch locations, including its main office located on North Ankeny Boulevard in Ankeny, Iowa. ● RB&T commenced operations in January 2005 and provides full-service commercial and consumer banking, and trust and asset management services to Rockford, Illinois and adjacent communities through its main office located on Guilford Road at Alpine Road in Rockford and its branch facility in downtown Rockford. 33 Part I Item 2 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS – continued EXECUTIVE OVERVIEW The Company reported net income of $9.2 million and diluted EPS of $0.68 for the quarter ended March 31, 2017. By comparison, for the quarter ended December 31, 2016, the Company reported net income of $8.5 million and diluted EPS of $0.64. For the quarter ended March 31, 2016, the Company reported net income of $6.4 million and diluted EPS of $0.53. The first quarter of 2017 was highlighted by several significant items: ● Deposit growth at an annualized rate of 20.5% through the first three months of the year; ● Strong gains on the sale of government guaranteed portions of loans and swap fee income , totaling $1.1 million for the quarter ending March 31, 2017; and ● Further reductions in wholesale borrowings totaling $38.3 million in the first quarter. Following is a table that represents the various net income measurements for the Company. For the three months ended March 31, 2017 December 31, 2016 March 31, 2016 Net income $ 9,184,965 $ 8,529,330 $ 6,373,489 Diluted earnings per common share $ 0.68 $ 0.64 $ 0.53 Weighted average common and common equivalent shares outstanding 13,488,417 13,323,883 11,953,949 The increase in weighted average common shares outstanding from March 31, 2016 to March 31, 2017 was primarily due to the common stock issuance discussed in Note 2 of the Company’s Annual Report on Form 10-K for the year ended December 31, 2016. Following is a table that represents the major income and expense categories for the Company. For the three months ended March 31, 2017 December 31, 2016 March 31, 2016 Net interest income $ 27,668,883 $ 29,279,665 $ 20,597,522 Provision expense 2,105,109 2,599,345 2,072,985 Noninterest income 7,283,754 7,028,600 6,822,473 Noninterest expense 21,273,117 22,307,178 16,954,498 Federal and state income tax expense 2,389,446 2,872,412 2,019,023 Net income $ 9,184,965 $ 8,529,330 $ 6,373,489 In comparing quarter-over-quarter, following are some noteworthy changes in the Company’s financial results: ● Net interest income decreased 6% compared to the fourth quarter of 2016. This decrease was the result of reduced acquisition-related accretion and two fewer days in the first quarter of 2017 than the fourth quarter of 2016. Net interest income increased 34% compared to the first quarter of 2016. 34 Part I Item 2 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS – continued ● Provision expense decreased 19% compared to the fourth quarter of 2016. Provision expense was flat from the same period of 2016. The decrease from the fourth quarter of 2016 to the first quarter of 2017 was primarily attributable to CSB. As acquired loans renew, the discount associated with those loans is eliminated and the Company must establish an allowance. This resulted in $774 thousand of provision expense in the first quarter of 2017 compared to $1.2 million of provision expense in the fourth quarter of 2016. ● Noninterest income increased 4% compared to the fourth quarter of 2016, led by trust and investment advisory fees and gains on the sale of government guaranteed portions of loans. Noninterest income increased 7% from the first quarter of 2016, due mostly to the addition of CSB. ● Noninterest expense decreased 5% compared to the fourth quarter of 2016. Noninterest expense increased 25% from the first quarter of 2016 due to the addition of CSB’s cost structure. ● Federal and state income tax expense decreased 17% compared to the fourth quarter of 2016. Federal and state income tax increased 18% compared to the first quarter of 2016. See the Income Taxes section of this Report for additional details. LONG-TERM FINANCIAL GOALS As previously stated, the Company has established certain financial goals by which it manages its business and measures its performance. The goals are periodically updated to reflect changes in business developments. While the Company is determined to work prudently to achieve these goals, there is no assurance that they will be met. Moreover, the Company’s ability to achieve these goals will be affected by the factors discussed under “Forward Looking Statements” as well as the factors detailed in the “Risk Factors” section included under Item 1A. of Part I of the Company’s Annual Report on Form 10-K for the year ended December 31, 2016. The Company’s long-term financial goals are as follows: ● Improve balance sheet efficiency by maintaining a gross loans and leases to total assets ratio in the range of 70 – 75%; ● Improve profitability (measured by NIM and ROAA); ● Continue to improve asset quality by reducing NPAs to total assets to below 0.75% and maintain charge-offs as a percentage of average loans/leases of under 0.25% annually; ● Maintain reliance on wholesale funding at less than 15% of total assets; ● Grow noninterest bearing deposits to more than 30% of total assets; ● Increase the m2 commercial loan and lease portfolio to $250 million; ● Grow gains on sales of government guaranteed portions of loans and swap fee income to more than $4 million annually; and ● Grow wealth management segment net income by 10% annually. 35 Part I Item 2 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS – continued The following table shows the evaluation of the Company’s long-term financial goals. For the Quarter Ending Goal Key Metric Target** March 31, 2017 December 31, 2016 March 31, 2016 Balance sheet efficiency Gross loans and leases to total assets 70 - 75% 72% 73% 71% Profitability NIM (TEY)(non-GAAP)* > 3.85% 3.90% 4.02% 3.59% ROAA > 1.10% 1.12% 1.04% 0.98% Core ROAA (non-GAAP)* 1.12% 1.08% 0.95% Asset quality NPAs to total assets < 0.75% 0.81% 0.82% 0.71% Net charge-offs to average loans and leases*** < 0.25% annually 0.13% 0.14% 0.16% Reliance on wholesale funding Wholesale funding to total assets < 15% 9% 11% 17% Funding mix Noninterest bearing deposits as a percentage of total assets > 30% 23% 24% 24% m2 commercial loans and leases Total loans and leases $250 million $208.5 million $211.0 million $205.2 million Consistent, high quality noninterest Gains on sales of government guaranteed portions of loans and swap fee income*** > $4 million annually $4.3 million $4.9 million $6.9 million income revenue streams Grow wealth management segment net income*** > 10% annually 25% 2% -3% * See GAAP to Non-GAAP reconciliations. ** Targets will be re-evaluated and adjusted as appropriate. *** Ratios and amounts provided for these measurements represent year-to-date actual amounts for the respective period, that are then annualized for comparison. STRATEGIC DEVELOPMENTS The Company took the following actions to support its corporate strategy and the long-term financial goals shown above. ● The Company grew loans and leases quarter-to-date by 5.0% on an annualized basis. While this was a slower start to the year relative to recent periods, the Company still aims to achieve targeted organic growth of 10-12% for the full year. Strong loan and lease growth for the remainder of the year will help keep the Company’s loan and leases to asset ratio within the targeted range of 70-75%. ● The Company intends to continue to participate as an acquirer in the consolidation taking place in our markets to further boost ROAA and improve the Company’s efficiency ratio. In the third quarter of 2016, the Company acquired CSB, headquartered in Ankeny, Iowa. See Note 2 of the Company’s 2016 Annual Report on Form 10-K for the year ended December 31, 2016 for additional details. ● The Company continues to focus on reducing the NPAs to total assets ratio. While this ratio remained fairly flat this quarter, the Company remains committed to improving asset quality ratios in 2017. ● Management continues to focus on reducing the Company’s reliance on wholesale funding. The strong core deposit growth in the first quarter of 2017 allowed the Company to further reduce wholesale borrowings and also provides liquidity for future loan and lease growth. Management also continues to evaluate opportunities for continued reduction in wholesale funding. 36 Part I Item 2 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS – continued ● Correspondent banking continues to be a core line of business for the Company. The Company is competitively positioned with experienced staff, software systems and processes to continue growing in the three states currently served – Iowa, Illinois and Wisconsin. The Company acts as the correspondent bank for 183 downstream banks with average total noninterest bearing deposits of $320.7 million during the first quarter of 2017. This line of business provides a strong source of noninterest bearing deposits, fee income, high-quality loan participations and bank stock loans. ● The Company provides commercial leasing services through its wholly-owned subsidiary, m2 Lease Funds, which has lease specialists in Iowa, Wisconsin, Minnesota, North Carolina, South Carolina, Florida, California, Texas and Pennsylvania. Historically, this portfolio has been high yielding, with an average gross annualized yield in 2017 approximating 8.0%. ● SBA and USDA lending is a specialty lending area on which the Company has focused. Once these loans are originated, the government-guaranteed portion of the loan can be sold to the secondary market for premiums. The Company aims to continue to make this a more consistent source of noninterest income. ● As a result of the low interest rate environment, the Company is focused on executing interest rate swaps on select commercial loans. The interest rate swaps allow the commercial borrowers to pay a fixed interest rate while the Company receives a variable interest rate as well as an upfront fee dependent on the pricing. Management believes that these swaps help position the Company more favorably for rising rate environments. The Company will continue to review opportunities to execute these swaps at all of its subsidiary banks, as the circumstances are appropriate for the borrower and the Company. ● Wealth management is another core line of business for the Company and includes a full range of products, including trust services, brokerage and investment advisory services, asset management, estate planning and financial planning. As of March 31, 2017 the Company had $1.98 billion of total financial assets in trust (and related) accounts and $916 million of total financial assets in brokerage (and related) accounts. Continued growth in assets under management will help to drive trust and investment advisory fees. The Company offers trust and investment advisory services to the correspondent banks that it serves. As management focuses on growing wealth management fee income, expanding market share will continue to be a primary strategy. 37 Part I Item 2 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS – continued GAAP TO NON-GAAP RECONCILIATIONS The following table presents certain non-GAAP financial measures related to the “TCE/TA ratio”, “core net income”, “core net income attributable to QCR Holdings, Inc. common stockholders”, “core EPS”, “core ROAA”, “NIM (TEY)”, “efficiency ratio” and “Texas ratio”. In compliance with applicable rules of the SEC, all non-GAAP measures are reconciled to the most directly comparable GAAP measure, as follows: ● TCE/TA ratio (non-GAAP) is reconciled to stockholders’ equity and total assets; ● Core net income, core net income attributable to QCR Holdings, Inc. common stockholders, core EPS and core ROAA (all non-GAAP measures) are reconciled to net income; ● NIM (TEY) (non-GAAP) is reconciled to NIM; ● Efficiency ratio (non-GAAP) is reconciled to noninterest expense, net interest income and noninterest income; and ● Texas ratio (non-GAAP) is reconciled to nonperforming loans and stockholders’ equity. The TCE/TA non-GAAP ratio has been a focus for investors and management believes that this ratio may assist investors in analyzing the Company’s capital position without regard to the effects of intangible assets. The table following also includes several “core” non-GAAP measurements of financial performance. The Company's management believes that these measures are important to investors as they exclude non-recurring income and expense items; therefore, they provide a better comparison for analysis and may provide a better indicator of future run-rates. NIM (TEY) is a financial measure that the Company’s management utilizes to take into account the tax benefit associated with certain tax-exempt loans and securities. It is standard industry practice to measure net interest margin using tax-equivalent measures. The efficiency ratio and Texas ratio are both ratios that management utilizes to compare the Company to peers. Both are also standard in the banking industry and widely utilized by investors. Non-GAAP financial measures have inherent limitations, are not required to be uniformly applied, and are not audited. Although these non-GAAP financial measures are frequently used by investors to evaluate a company, they have limitations as analytical tools and should not be considered in isolation, or as a substitute for analyses of results as reported under GAAP. 38 Part I Item 2 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS – continued As of March 31, December 31, September 30, June 30, March 31, GAAP TO NON-GAAP RECONCILIATIONS 2017 2016 2016 2016 2016 (dollars in thousands, except per share data) TCE / TA RATIO Stockholders' equity (GAAP) $ 295,840 $ 286,041 $ 280,857 $ 275,117 $ 235,143 Less: Intangible assets 20,261 22,522 22,755 4,595 4,645 TCE (non-GAAP) $ 275,579 $ 263,519 $ 258,102 $ 270,522 $ 230,498 Total assets (GAAP) $ 3,381,013 $ 3,301,944 $ 3,280,986 $ 2,683,434 $ 2,640,673 Less: Intangible assets 20,261 22,522 22,755 4,595 4,645 TA (non-GAAP) $ 3,360,752 $ 3,279,422 $ 3,258,231 $ 2,678,839 $ 2,636,028 TCE / TA ratio (non-GAAP) 8.20 % 8.04 % 7.92 % 10.10 % 8.74 % For the Quarter Ended March 31, December 31, September 30, June 30, March 31, CORE NET INCOME 2017 2016 2016 2016 2016 Net income (GAAP) $ 9,185 $ 8,530 $ 6,108 $ 6,676 $ 6,373 Less nonrecurring items (post-tax) (*): Income: Securities gains, net $ - $ (24 ) $ 2,764 $ 12 $ 233 Total nonrecurring income (non-GAAP) $ - $ (24 ) $ 2,764 $ 12 $ 233 Expense: Losses on debt extinguishment $ - $ 232 $ 2,689 $ - $ 54 Acquisition costs - 26 1,506 231 - Total nonrecurring expense (non-GAAP) $ - $ 258 $ 4,195 $ 231 $ 54 Core net income (non-GAAP) $ 9,185 $ 8,812 $ 7,539 $ 6,895 $ 6,194 CORE EPS Core net income (non-GAAP) (from above) $ 9,185 $ 8,812 $ 7,539 $ 6,895 $ 6,194 Weighted average common shares outstanding 13,133,382 13,087,592 13,066,777 12,335,077 11,793,620 Weighted average common and common equivalent shares outstanding 13,488,417 13,323,883 13,269,703 12,516,474 11,953,949 Core EPS (non-GAAP): Basic $ 0.70 $ 0.67 $ 0.58 $ 0.56 $ 0.53 Diluted $ 0.68 $ 0.66 $ 0.57 $ 0.55 $ 0.52 CORE ROAA Core net income (non-GAAP) (from above) $ 9,185 $ 8,812 $ 7,539 $ 6,895 $ 6,194 Average Assets $ 3,274,713 $ 3,277,814 $ 2,865,947 $ 2,640,678 $ 2,602,350 Core ROAA (annualized) (non-GAAP) 1.12 % 1.08 % 1.05 % 1.04 % 0.95 % * Nonrecurring items (after-tax) are calculated using an estimated effective tax rate of 35%. 39 Part I Item 2 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS – continued For the Quarter Ended March 31, December 31, September 30, June 30, March 31, GAAP TO NON-GAAP RECONCILIATIONS (CONTINUED) 2017 2016 2016 2016 2016 (dollars in thousands) NIM (TEY) Net interest income (GAAP) $ 27,669 $ 29,280 $ 23,631 $ 21,009 $ 20,597 Plus: Tax equivalent adjustment 1,950 1,727 1,587 1,364 1,342 Net interest income - tax equivalent (Non-GAAP) $ 29,619 $ 31,007 $ 25,218 $ 22,373 $ 21,939 Average earning assets $ 3,076,356 $ 3,069,122 $ 2,703,162 $ 2,484,721 $ 2,456,328 NIM (GAAP) 3.65 % 3.80 % 3.48 % 3.40 % 3.37 % NIM (TEY) (Non-GAAP) 3.90 % 4.02 % 3.71 % 3.62 % 3.59 % EFFICIENCY RATIO Noninterest expense (GAAP) $ 21,273 $ 22,308 $ 24,480 $ 17,744 $ 16,954 Net interest income (GAAP) $ 27,669 $ 29,280 $ 23,631 $ 21,009 $ 20,597 Noninterest income (GAAP) 7,284 7,029 10,423 6,762 6,822 Total income $ 34,953 $ 36,309 $ 34,054 $ 27,771 $ 27,419 Efficiency ratio (noninterest expense/total income) (Non-GAAP) 60.86 % 61.44 % 71.89 % 63.89 % 61.83 % TEXAS RATIO Nonaccrual loans/leases $ 14,205 $ 13,919 $ 14,371 $ 10,737 $ 10,772 Accruing loans/leases past due 90 days or more 955 967 392 86 47 TDRs - accruing 6,229 6,347 1,825 1,753 1,157 OREO 5,625 5,523 5,808 6,179 6,680 NPLs (excluding other repossessed assets) $ 27,014 $ 26,756 $ 22,396 $ 18,755 $ 18,656 Total stockholders' equity (GAAP) $ 295,840 $ 286,041 $ 280,857 $ 275,117 $ 235,143 Less: Intangible assets 20,261 22,522 22,755 4,595 4,645 Plus: Allowance (GAAP) 32,059 30,757 28,827 28,097 27,395 Tangible equity plus allowance $ 307,638 $ 294,276 $ 286,929 $ 298,619 $ 257,893 Texas Ratio (Non-GAAP) 8.78 % 9.09 % 7.81 % 6.28 % 7.23 % 40 Part I Item 2 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS – continued NET INTEREST INCOME - (TAX EQUIVALENT BASIS) Net interest income, on a tax equivalent basis, increased 35% to $29.6 million for the quarter ended March 31, 2017, compared to the same quarter of the prior year. Net interest income improved due to several factors: ● The acquisition of CSB, whose strong margin has significantly contributed to the Company’s results; ● The Company’s strategy to redeploy funds from the taxable securities portfolio into higher yielding loans and leases; and ● Organic loan and lease growth has been strong over the past twelve months, as evidenced by average gross loan/lease growth of 8% in that period (excluding CSB). A comparison of yields, spread and margin from the first quarter of 2017 to the first quarter of 2016 is as follows (on a tax equivalent basis): ● The average yield on interest-earning assets increased 32 basis points. ● The average cost of interest-bearing liabilities decreased 1 basis point. ● The net interest spread increased 33 basis points from 3.37% to 3.70%. ● NIM improved 31 basis points from 3.59% to 3.90%. The Company’s management closely monitors and manages NIM. From a profitability standpoint, an important challenge for the Company’s subsidiary banks and leasing company is the improvement of their net interest margins. Management continually addresses this issue with pricing and other balance sheet management strategies. The improvement in margin was the result of the acquisition of CSB. CSB’s margin will fluctuate based on the amortization and accretion of purchase accounting adjustments, most notably, the discount on the loan portfolio. This benefit can fluctuate based on prepayments of both PCI and performing loans. As loans prepay, the associated discount/premium is accelerated. The Company continues to place an emphasis on shifting its balance sheet mix. With a stated goal of maintaining loans/leases as a percentage of assets in a range of 70%-75%, the Company funded its loan/lease growth with a mixture of core deposits and cash from calls/maturities/redemptions in the investment securities portfolio. In 2016, cash from called securities and the targeted sales of securities was redeployed into the loan portfolio, resulting in a significant increase in yield, while minimizing any extension of duration. Additionally, the Company recognized net gains on these sales due to the previous rate environment. As rates rise, the Company should also have less market volatility in the investment securities portfolio, as this is a smaller portion of the balance sheet. Although the Company’s wholesale borrowings portfolio has declined significantly, there still exists some higher cost legacy borrowings and the Company continues to monitor and evaluate both prepayment and debt restructuring opportunities, as executing on such a strategy could potentially increase NIM at a much quicker pace than holding the debt until maturity. 41 Part I Item 2 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS – continued The Company’s average balances, interest income/expense, and rates earned/paid on major balance sheet categories, as well as the components of change in net interest income, are presented in the following tables: For the three months ended March 31, 2017 2016 Interest Average Interest Average Average Earned Yield or Average Earned Yield or Balance or Paid Cost Balance or Paid Cost (dollars in thousands) ASSETS Interest earning assets: Federal funds sold $ 11,092 $ 15 0.55 % $ 17,232 $ 13 0.30 % Interest-bearing deposits at financial institutions 92,551 199 0.87 % 40,635 60 0.59 % Investment securities (1) 560,455 5,158 3.73 % 550,371 4,685 3.42 % Restricted investment securities 13,871 130 3.80 % 14,140 131 3.73 % Gross loans/leases receivable (1) (2) (3) 2,398,387 27,793 4.70 % 1,833,950 19,955 4.38 % Total interest earning assets $ 3,076,356 $ 33,295 4.39 % $ 2,456,328 $ 24,844 4.07 % Noninterest-earning assets: Cash and due from banks $ 65,291 $ 45,891 Premises and equipment 60,977 37,747 Less allowance (31,498 ) (26,701 ) Other 103,587 89,085 Total assets $ 3,274,713 $ 2,602,350 LIABILITIES AND STOCKHOLDERS' EQUITY Interest-bearing liabilities: Interest-bearing deposits $ 1,407,645 1,140 0.33 % $ 925,246 615 0.27 % Time deposits 511,119 1,093 0.87 % 399,604 675 0.68 % Short-term borrowings 25,188 24 0.39 % 86,539 43 0.20 % FHLB advances 114,356 403 1.43 % 128,436 442 1.38 % Other borrowings 74,761 683 3.71 % 101,738 824 3.26 % Junior subordinated debentures 33,497 333 4.03 % 34,650 305 3.54 % Total interest-bearing liabilities $ 2,166,566 $ 3,676 0.69 % $ 1,676,213 $ 2,904 0.70 % Noninterest-bearing demand deposits $ 773,245 $ 655,206 Other noninterest-bearing liabilities 43,996 39,684 Total liabilities $ 2,983,807 $ 2,371,103 Stockholders' equity 290,906 231,247 Total liabilities and stockholders' equity $ 3,274,713 $ 2,602,350 Net interest income $ 29,619 $ 21,940 Net interest spread 3.70 % 3.37 % Net interest margin 3.90 % 3.59 % Ratio of average interest-earning assets to average interest-bearing liabilities 141.99 % 146.54 % (1) Interest earned and yields on nontaxable investment securities and nontaxable loans are determined on a tax equivalent basis using a 35% tax rate. (2) Loan/lease fees are not material and are included in interest income from loans/leases receivable in accordance with accounting and regulatory guidance. (3) Non-accrual loans/leases are included in the average balance for gross loans/leases receivable in accordance with accounting and regulatory guidance. 42 Part I Item 2 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS – continued Analysis of Changes of Interest Income/Interest Expense For the three months ended March 31, 2017 Inc./(Dec.) Components from of Change (1) Prior Period Rate Volume 2017 vs. 2016 (dollars in thousands) INTEREST INCOME Federal funds sold $ 2 $ 28 $ (26 ) Interest-bearing deposits at financial institutions 139 37 102 Investment securities (2) 473 393 80 Restricted investment securities (1 ) 10 (11 ) Gross loans/leases receivable (2) (3) (4) 7,838 1,518 6,320 Total change in interest income $ 8,451 $ 1,986 $ 6,465 INTEREST EXPENSE Interest-bearing deposits $ 525 $ 160 $ 365 Time deposits 418 208 210 Short-term borrowings (19 ) 129 (148 ) Federal Home Loan Bank advances (39 ) 80 (119 ) Other borrowings (141 ) 552 (693 ) Junior subordinated debentures 28 89 (61 ) Total change in interest expense $ 772 $ 1,218 $ (446 ) Total change in net interest income $ 7,679 $ 768 $ 6,911 (1) The column "Inc./(Dec.) from Prior Period" is segmented into the changes attributable to variations in volume and the changes attributable to changes in interest rates. The variations attributable to simultaneous volume and rate changes have been proportionately allocated to rate and volume. (2) Interest earned and yields on nontaxable investment securities and nontaxable loans are determined on a tax equivalent basis using a 35% tax rate. (3) Loan/lease fees are not material and are included in interest income from loans/leases receivable in accordance with accounting and regulatory guidance. (4) Non-accrual loans/leases are included in the average balance for gross loans/leases receivable in accordance with accounting and regulatory guidance. 43 Part I Item 2 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS – continued CRITICAL ACCOUNTING POLICIES The Company’s financial statements are prepared in accordance with GAAP. The financial information contained within these statements is, to a significant extent, financial information that is based on approximate measures of the financial effects of transactions and events that have already occurred. Certain critical accounting policies are described below. ALLOWANCE FOR LOAN AND LEASE LOSSES Based on its consideration of accounting policies that involve the most complex and subjective decisions and assessments, management has identified its most critical accounting policy to be that related to the allowance. The Company’s allowance methodology incorporates a variety of risk considerations, both quantitative and qualitative, in establishing an allowance that management believes is appropriate at each reporting date. Quantitative factors include the Company’s historical loss experience, delinquency and charge-off trends, collateral values, changes in NPLs, and other factors. Quantitative factors also incorporate known information about individual loans/leases, including borrowers’ sensitivity to interest rate movements. Qualitative factors include management’s view regarding the general economic environment in the Company’s markets, including economic conditions throughout the Midwest, and in particular, the state of certain industries. Size and complexity of individual credits in relation to loan/lease structures, existing loan/lease policies and pace of portfolio growth are other qualitative factors that are considered in the methodology. Management may report a materially different amount for the provision in the statement of income to change the allowance if its assessment of the above factors were different. This discussion and analysis should be read in conjunction with the Company’s financial statements and the accompanying notes presented elsewhere herein, as well as the section entitled “Financial Condition” of this Management’s Discussion and Analysis that discusses the allowance. Although management believes the level of the allowance as of March 31, 2017 was adequate to absorb losses in the loan/lease portfolio, a decline in local economic conditions, or other factors, could result in increasing losses that cannot be reasonably predicted at this time. OTHER–THAN-TEMPORARY IMPAIRMENT The Company’s assessment of OTTI of its investment securities portfolio is another critical accounting policy due to the level of judgment required by management. Investment securities are evaluated to determine whether declines in fair value below their cost are other-than-temporary. In estimating OTTI losses, management considers a number of factors including, but not limited to, (1) the length of time and extent to which the fair value has been less than amortized cost, (2) the financial condition and near-term prospects of the issuer, (3) the current market conditions, and (4) the Company’s lack of intent to sell the security prior to recovery and whether it is not more-likely-than-not that the Company will be required to sell the security prior to recovery. The discussion regarding the Company’s assessment of OTTI should be read in conjunction with the Company’s financial statements and the accompanying notes presented elsewhere herein. 44 Part I Item 2 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS – continued RESULTS OF OPERATIONS INTEREST INCOME Interest income increased 33%, comparing the first quarter of 2017 to the same period of 2016. Most of this increase was the result of the CSB acquisition during the third quarter of 2016. Overall, the Company’s average earning assets increased 25%, comparing the first quarter of 2017 to the first quarter of 2016. During the same time period, average gross loans and leases increased 31%, while average investment securities increased 2%. Additionally, the Company continued to diversify its securities portfolio, including increasing its portfolio of tax exempt municipal securities. The large majority of these are privately placed debt issuances by municipalities located in the Midwest and require a thorough underwriting process before investment. Execution of this strategy has led to increased interest income on a tax equivalent basis over the past several years. Management understands that this strategy has extended the duration of its securities portfolio and continually evaluates the combined benefit of increased interest income and reduced effective income tax rate and the impact on interest rate risk. The Company intends to continue to grow quality loans and leases as well as diversify its securities portfolio to maximize yield while minimizing credit and interest rate risk. INTEREST EXPENSE Interest expense for the first quarter of 2017 increased 27% from the first quarter of 2016. The acquisition of CSB contributed to this increase. Additionally, the Company has rate sensitive deposits with select customers that have repriced with the increase in certain market interest rates. Management has placed a strong focus on reducing the reliance on long-term wholesale funding as it tends to be higher in cost than deposits. Several balance sheet restructuring strategies were executed in 2016. Refer to Notes 10 and 11 of the Company’s Annual Report on Form 10-K for the year ended December 31, 2016 for additional details. The Company’s management intends to continue to shift the mix of funding from wholesale funds to core deposits, including noninterest-bearing deposits. Continuing this trend is expected to strengthen the Company’s franchise value, reduce funding costs, and increase fee income opportunities through deposit service charges. 45 Part I Item 2 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS – continued PROVISION FOR LOAN/LEASE LOSSES The provision is established based on a number of factors, including the Company’s historical loss experience, delinquencies and charge-off trends, the local and national economy and risk associated with the loans/leases in the portfolio as described in more detail in the “Critical Accounting Policies” section. The Company’s provision totaled $2.1 million for the first quarter of 2017, which was flat from the same quarter of the prior year. This provision, when coupled with net charge-offs of $803 thousand, increased the Company’s allowance to $32.1 million at March 31, 2017. As of March 31, 2017, the Company’s allowance to total loans/leases was 1.32%, which was up from 1.28% at December 31, 2016 and down from 1.46% at March 31, 2016, respectively. In accordance with GAAP for business combination accounting, the loans acquired through the acquisition of CSB were recorded at market value; therefore, there was no allowance associated with CSB’s loans at acquisition. Management continues to evaluate the allowance needed on the acquired CSB loans factoring in the net remaining discount ($8.0 million at March 31, 2017). When factoring this remaining discount into the Company’s allowance to total loans and leases calculation, the Company’s allowance as a percentage of total loans and leases increases from 1.32% to 1.64%. A more detailed discussion of the Company’s allowance can be found in the “Financial Condition” section of this report. 46 Part I Item 2 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS – continued NONINTEREST INCOME The following tables set forth the various categories of noninterest income for the three months ended March 31, 2017 and 2016. Three Months Ended March 31, 2017 March 31, 2016 $ Change % Change Trust department fees $ 1,740,207 1,575,907 $ 164,300 10.4 % Investment advisory and management fees 961,599 658,385 303,214 46.1 Deposit service fees 1,316,390 931,079 385,311 41.4 Gains on sales of residential real estate loans 96,323 60,386 35,937 59.5 Gains on sales of government guaranteed portions of loans 950,641 878,528 72,113 8.2 Swap fee income 113,520 856,958 (743,438 ) (86.8 ) Securities gains, net - 358,480 (358,480 ) (100.0 ) Earnings on bank-owned life insurance 469,687 393,609 76,078 19.3 Debit card fees 702,801 307,651 395,150 128.4 Correspondent banking fees 245,189 302,130 (56,941 ) (18.8 ) Other 687,397 499,360 188,037 37.7 Total noninterest income $ 7,283,754 $ 6,822,473 $ 461,281 6.8 % In recent years, the Company has been successful in expanding its wealth management customer base. Trust department fees continue to be a significant contributor to noninterest income and, due to favorable market conditions in early 2017 coupled with strong growth in assets under management, trust department fees increased 10%, comparing the first quarter of 2017 to the same period of the prior year. Income is generated primarily from fees charged based on assets under administration for corporate and personal trusts and for custodial services. The majority of the trust department fees are determined based on the value of the investments within the fully managed trusts. Additionally, the Company recently started offering trust operations services to correspondent banks. Management has placed a stronger emphasis on growing its investment advisory and management services. Part of this initiative has been to restructure the Company’s Wealth Management Division to allow for more efficient delivery of products and services through selective additions of talent as well as leverage of and collaboration among existing resources (including the aforementioned trust department). Similar to trust department fees, these fees are largely determined based on the value of the investments managed. And, similar to the trust department, the Company has had some success in expanding its customer base. Due to favorable market conditions in early 2017, investment advisory and management fees increased 46%, comparing the first quarter of 2017 to the same period of the prior year. The acquisition of CSB also contributed to this increase, as they had an established investment advisory and management services department at acquisition. Deposit service fees expanded 41% comparing the first quarter of 2017 to the same period of the prior year. This increase was the result of the acquisition of CSB. Additionally, the Company continues its emphasis on shifting the mix of deposits from brokered and retail time deposits to non-maturity demand deposits across all its markets. With this shift in mix, the Company has increased the number of demand deposit accounts, which tend to be lower in interest cost and higher in service fees. The Company plans to continue this shift in mix and to further focus on growing deposit service fees. 47 Part I Item 2 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS – continued Gains on sales of residential real estate loans increased 60% when comparing the first quarter of 2017 to the same period of the prior year. The increase was attributable to the acquisition of CSB. Overall, with the low interest rate environment, refinancing activity has slowed, as many of the Company’s existing and prospective customers have already executed a refinancing. Therefore, this area has become a much smaller contributor to overall noninterest income. The Company’s gains on the sale of government-guaranteed portions of loans for the first quarter of 2017 increased 8%, compared to the first quarter of 2016. Given the nature of these gains, large fluctuations can happen from quarter-to-quarter and year-to-year. Results for the most recent quarter are reflective of the strong demand for these types of loans. As one of its core strategies, the Company continues to leverage its expertise by taking advantage of programs offered by the SBA and the USDA. The Company’s portfolio of government-guaranteed loans has grown as a direct result of the Company’s strong expertise in SBA and USDA lending. In some cases, it is more beneficial for the Company to sell the government-guaranteed portion on the secondary market for a premium rather than retain the loans in the Company’s portfolio. Sales activity for government-guaranteed portions of loans tends to fluctuate depending on the demand for loans that fit the criteria for the government guarantee. Further, the size of the transactions can vary and, as the gain is determined as a percentage of the guaranteed amount, the resulting gain on sale can vary. Lastly, a strategy for improved pricing is packaging loans together for sale. From time to time, the Company may execute on this strategy, which may delay the gains on sales of some loans to achieve better pricing. The Company has added additional talent and is executing on strategies in an effort to make this a more consistent and larger source of revenue. The pipelines for SBA and USDA lending are strong, and management believes that the Company will continue to have success in this category. As a result of the low interest rate environment, the Company was able to execute numerous interest rate swaps on select commercial loans over the past two years. The interest rate swaps allow the commercial borrowers to pay a fixed interest rate while the Company receives a variable interest rate as well as an upfront fee dependent upon the pricing. Management believes that these swaps help position the Company more favorably for rising rate environments. Management will continue to review opportunities to execute these swaps at all of its subsidiary banks, as the circumstances are appropriate for the borrower and the Company. Swap fee income totaled $114 thousand for the first quarter of 2017, compared to $857 thousand for the first quarter of 2016. Due to the rate environment in the first quarter of 2017, interest rate swap executions were minimal. Future levels of swap fee income are dependent upon prevailing interest rates. The Company did not sell any securities gains during the first quarter of 2017. Securities gains were $358 thousand for the first quarter of 2016. The Company took advantage of market opportunities by selling approximately $55.5 million of investments that were low-yielding during the quarter ending March 31, 2016. Proceeds were then used to purchase higher-yielding bonds with a modest duration extension and to fund loan and lease growth. Earnings on BOLI increased 19% comparing the first quarter of 2017 to the first quarter of 2016. There were no purchases of BOLI within the last twelve months. Notably, a small portion of the Company’s BOLI is variable rate whereby the returns are determined by the performance of the equity market. Equity market performance in the first quarter of 2016 resulted in a slight loss on this variable policy, whereas, equity performance in the first quarter of 2017 was strong and resulted in a gain. This swing accounted for the majority of the increase year-over-year. Management intends to continue to review its BOLI investments to be consistent with policy and regulatory limits in conjunction with the rest of its earning assets in an effort to maximize returns while minimizing risk. 48 Part I Item 2 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS – continued Debit card fees are the interchange fees paid on certain debit card customer transactions. Debit card fees increased 128% comparing the first quarter of 2017 to the first quarter of the prior year. The primary reason for the increase was the addition of CSB. CSB has a large retail customer base, therefore, has significant interchange revenue. Additionally, these fees can vary based on customer debit card usage, so fluctuations from period to period may occur. As an opportunity to maximize fees, the Company offers a deposit product with a higher interest rate that incentivizes debit card activity. Correspondent banking fees decreased 19% comparing the first quarter of 2017 to the first quarter of the prior year. As correspondent bank deposit balances rise, they receive a higher earnings credit, which then reduces the direct fees that the Company receives. Management will continue to evaluate earnings credit rates and the resulting impact on deposit balances and fees while balancing the ability to grow market share. Correspondent banking continues to be a core strategy for the Company, as this line of business provides a high level of noninterest bearing deposits that can be used to fund loan growth as well as a steady source of fee income. The Company now serves approximately 183 banks in Iowa, Illinois and Wisconsin. NONINTEREST EXPENSE The following tables set forth the various categories of noninterest expense for the three months ended March 31, 2017 and 2016. Three Months Ended March 31, 2017 March 31, 2016 $ Change % Change Salaries and employee benefits $ 13,307,331 10,800,907 $ 2,506,424 23.2 % Occupancy and equipment expense 2,502,219 1,826,988 675,231 37.0 Professional and data processing fees 2,083,392 1,447,413 635,979 43.9 FDIC insurance, other insurance and regulatory fees 621,242 634,365 (13,123 ) (2.1 ) Loan/lease expense 293,538 162,819 130,719 80.3 Net cost of operations of other real estate 14,230 102,183 (87,953 ) (86.1 ) Advertising and marketing 609,431 386,259 223,172 57.8 Bank service charges 423,901 415,931 7,970 1.9 Losses on debt extinguishment, net - 83,197 (83,197 ) (100.0 ) Correspondent banking expense 198,351 176,989 21,362 12.1 Other 1,219,482 917,447 302,035 32.9 Total noninterest expense $ 21,273,117 $ 16,954,498 $ 4,318,619 25.5 % Management places a strong emphasis on overall cost containment and is committed to improving the Company’s general efficiency. Most expenses were higher in the first quarter of 2017 compared to 2016 as a result of acquiring CSB as the Company’s fourth bank charter. Salaries and employee benefits, which is the largest component of noninterest expense, increased from the first quarter of 2016 to the first quarter of 2017 by 23%. This increase is primarily related to the acquisition of CSB. Occupancy and equipment expense increased 37%, comparing the first quarter of 2017 to the same period of the prior year. The increased expense was mostly due to the addition of CSB. 49 Part I Item 2 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS – continued Professional and data processing fees increased 44%, comparing the first quarter of 2017 to the same period in 2016. This increased expense was mostly due to the addition of CSB. Generally, professional and data processing fees can fluctuate depending on certain one-time project costs. Management will continue to focus on minimizing such one-time costs and driving recurring costs down through contract renegotiation or managed reduction in activity where costs are determined on a usage basis. FDIC and other insurance expense decreased 2%, comparing the first quarter of 2017 to the first quarter of 2016. The decrease in expense was due to a decrease in the assessment rate designated by the FDIC partially offset by the acquisition of CSB. Loan/lease expense increased 80%, comparing the first quarter of 2017 to the same quarter of 2016. The Company incurred elevated levels of expense in the first quarter of 2017 for certain existing NPLs in connection with the work-out of these loans. Generally, loan/lease expense has a direct relationship with the level of NPLs; however, it may deviate depending upon the individual NPLs. Net cost of operations of other real estate includes gains/losses on the sale of OREO, write-downs of OREO and all income/expenses associated with OREO. Net costs of operations of other real estate totaled $14 thousand for the first quarter of 2017, compared to $102 thousand for the first quarter of 2016. Occupancy rates for one of the OREO properties managed by the Company have improved over the past year, increasing cash flow from that property and reducing net operating costs. Bank service charges, a large portion of which includes indirect costs incurred to provide services to QCBT’s correspondent banking customer portfolio, increased 2% from the first quarter of 2016 to the first quarter of 2017. The increase was due, in large part, to the success QCBT has had in growing its correspondent banking customer portfolio. As transactions volumes continue to increase and the number of correspondent banking clients increases, the associated expenses will also increase. In the first three months of 2016, the Company incurred $83 thousand of losses on debt extinguishment, net. This amount included $1.3 million of losses related to the prepayment of certain FHLB advances and whole structured repurchase agreements, as well as a $1.2 million gain recognized through the repurchase of trust preferred securities. Correspondent banking expense was up 12% when comparing the first quarter of 2017 to the first quarter of 2016 due to both increases in volume and increases in the number of correspondent banking clients. These are direct costs incurred to provide services to QCBT’s correspondent banking customer portfolio, including safekeeping and cash management services. 50 Part I Item 2 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS – continued INCOME TAXES In the first quarter of 2017, the Company incurred income tax expense of $2.4 million. Following is a reconciliation of the expected income tax expense to the income tax expense included in the consolidated statements of income for the three months ended March 31, 2017 and 2016. For the Three Months Ended March 31, 2017 2016 % of % of Pretax Pretax Amount Income Amount Income Computed "expected" tax expense $ 4,051,044 35.0 % $ 2,937,379 35.0 % Tax exempt interest income (1,305,427 ) (11.3 ) (966,318 ) (11.5 ) Bank-owned life insurance (164,391 ) (1.4 ) (137,763 ) (1.6 ) State income taxes, net of federal benefit, current year 408,325 3.5 266,908 3.2 Excess tax benefit on stock options exercised and restricted stock awards vested * (533,322 ) (4.6 ) - - Other (66,783 ) (0.6 ) (81,183 ) (1.0 ) Federal and state income tax expense $ 2,389,446 20.6 % $ 2,019,023 24.1 % * As a result of the implementation of ASU 2016-09 effective January 1, 2017, the excess tax benefit on stock options exercised and restricted stock awards vested is now recorded as an adjustment to income tax expense in the income statement. Previously, the excess tax benefit was recorded as an adjustment to equity. The effective tax rate for the quarter ended March 31, 2017 was 20.6% which was a decrease from the effective tax rate of 24.1% for the quarter ended March 31, 2016. This shift was primarily due to the implementation of ASU 2016-09, which resulted in a tax benefit of $533 thousand for the first quarter of 2017. FINANCIAL CONDITION Following is a table that represents the major categories of the Company’s balance sheet. As of March 31, 2017 December 31, 2016 March 31, 2016 (dollars in thousands) Amount % Amount % Amount % Cash and due from banks $ 56,326 2 % $ 70,570 2 % $ 44,931 2 % Federal funds sold and interest-bearing deposits 173,219 5 % 86,206 3 % 57,229 2 % Securities 557,646 16 % 574,022 19 % 537,317 20 % Net loans/leases 2,403,791 71 % 2,374,730 70 % 1,846,428 70 % Other assets 190,031 6 % 196,416 6 % 154,768 6 % Total assets $ 3,381,013 100 % $ 3,301,944 100 % $ 2,640,673 100 % Total deposits $ 2,805,931 83 % $ 2,669,261 74 % $ 1,989,573 71 % Total borrowings 231,534 7 % 290,952 14 % 347,901 18 % Other liabilities 47,708 1 % 55,690 2 % 68,056 2 % Total stockholders' equity 295,840 9 % 286,041 10 % 235,143 9 % Total liabilities and stockholders' equity $ 3,381,013 100 % $ 3,301,944 100 % $ 2,640,673 100 % 51 Part I Item 2 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS – continued During the first quarter of 2017, the Company’s total assets increased $79.1 million, or 2%, to a total of $3.4 billion. Total gross loans and leases grew $30.4 million. This loan and lease growth was funded by deposits, which increased $136.7 million in the first quarter of 2017. This deposit growth also allowed the Company to further reduce borrowings by $59.4 million in the first quarter of 2017. Stockholders’ equity increased $9.8 million, or 3%, in the current quarter due to net retained income. INVESTMENT SECURITIES The composition of the Company’s securities portfolio is managed to meet liquidity needs while prioritizing the impact on interest rate risk and maximizing return, while minimizing credit risk. The Company has further diversified the portfolio by decreasing U.S government sponsored agency securities, while increasing residential mortgage-backed and related securities and tax-exempt municipal securities. Of the latter, the large majority are privately placed tax-exempt debt issuances by municipalities located in the Midwest (with some in or near the Company’s existing markets) and require a thorough underwriting process before investment. Following is a breakdown of the Company’s securities portfolio by type, the percentage of unrealized gains (losses) to carrying value on the total portfolio, and the portfolio duration: As of March 31, 2017 December 31, 2016 March 31, 2016 Amount % Amount % Amount % (dollars in thousands) U.S. govt. sponsored agency securities $ 47,556 9 % $ 46,084 8 % $ 132,742 25 % Municipal securities 356,776 64 % 374,463 65 % 285,009 53 % Residential mortgage-backed and related securities 147,504 26 % 147,702 26 % 116,452 22 % Other securities 5,810 1 % 5,773 1 % 3,114 0 % $ 557,646 100 % $ 574,022 100 % $ 537,317 100 % Securities as a % of total assets 16.49 % 17.38 % 20.35 % Net unrealized gains (losses) as a % of amortized cost (0.79 )% (0.87 )% 1.05 % Duration (in years) 6.1 6.0 5.2 Yield on investment securities (tax equivalent) 3.73 % 3.56 % 3.42 % Management monitors the level of unrealized gains/losses including performing quarterly reviews of individual securities for evidence of OTTI. Management identified no OTTI in any of the periods presented. The duration of the securities portfolio stayed relatively flat in the current quarter, as compared to December 31, 2016. The Company has not invested in private mortgage-backed securities or pooled trust preferred securities. Additionally, the Company has not invested in the types of securities subject to the Volcker Rule (a provision of the Dodd-Frank Act). See Note 2 to the Consolidated Financial Statements for additional information regarding the Company’s investment securities. 52 Part I Item 2 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS – continued LOANS/LEASES Total loans/leases grew 5.0% on an annualized basis during the first three months of 2017. The mix of the loan/lease types within the Company’s loan/lease portfolio is presented in the following table. As of March 31, 2017 December 31, 2016 March 31, 2016 Amount % Amount % Amount % (dollars in thousands) C&I loans $ 851,578 35 % $ 827,637 34 % $ 682,057 37 % CRE loans 1,106,842 46 % 1,093,459 46 % 766,159 41 % Direct financing leases 159,368 7 % 165,419 7 % 172,774 9 % Residential real estate loans 231,326 9 % 229,233 10 % 173,096 9 % Installment and other consumer loans 78,771 3 % 81,666 3 % 71,842 4 % Total loans/leases $ 2,427,885 100 % $ 2,397,414 100 % $ 1,865,928 100 % Plus deferred loan/lease origination costs, net of fees 7,965 8,073 7,895 Less allowance (32,059 ) (30,757 ) (27,395 ) Net loans/leases $ 2,403,791 $ 2,374,730 $ 1,846,428 As CRE loans have historically been the Company’s largest portfolio segment, management places a strong emphasis on monitoring the composition of the Company’s CRE loan portfolio. For example, management tracks the level of owner-occupied CRE loans relative to non owner-occupied loans. Owner-occupied loans are generally considered to have less risk. As of March 31, 2017 and December 31, 2016, respectively, approximately 29% and 30% of the CRE loan portfolio was owner-occupied. Over the past several quarters, the Company has been successful in shifting the mix of its commercial loan portfolio by adding more C&I loans. C&I loans grew $23.9 million in the current quarter, or an annualized rate of 12%. 53 Part I Item 2 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS – continued Following is a listing of significant industries within the Company’s CRE loan portfolio: As of March 31, As of December 31, As of March 31, 2017 2016 2016 Amount % Amount % Amount % (dollars in thousands) Lessors of Nonresidential Buildings $ 327,077 30 % $ 322,337 30 % $ 277,822 36 % Lessors of Residential Buildings 147,335 13 % 141,321 13 % 99,104 13 % New Housing For-Sale Builders 57,733 5 % 56,711 5 % 5,346 1 % Nonresidential Property Managers 57,112 5 % 70,914 7 % 17,003 2 % Land Subdivision 47,254 4 % 45,132 4 % 18,467 2 % Hotels 37,998 4 % 35,006 3 % 19,694 3 % Nursing Care Facilities 34,611 3 % 34,768 3 % 13,807 2 % New Multifamily Housing Construction 26,915 2 % 24,146 2 % 11,669 1 % Lessors of Other Real Estate Property 20,989 2 % 25,664 2 % 21,895 3 % Other * 349,818 32 % 337,460 31 % 281,352 37 % Total CRE Loans $ 1,106,842 100 % $ 1,093,459 100 % $ 766,159 100 % * “Other” consists of all other industries. None of these had concentrations greater than $22.0 million, or approximately 2% of total CRE loans in the most recent period presented. The Company’s residential real estate loan portfolio consists of the following: ● Certain loans that do not meet the criteria for sale into the secondary market. These are often structured as adjustable rate mortgages with maturities ranging from three to seven years to avoid the long-term interest rate risk. ● A limited amount of 15-year fixed rate residential real estate loans that meet certain credit guidelines. The remaining residential real estate loans originated by the Company were sold on the secondary market to avoid the interest rate risk associated with longer term fixed rate loans. Loans originated for this purpose were classified as held for sale and are included in the residential real estate loans above. In addition, the Company has not originated any subprime, Alt-A, no documentation, or stated income residential real estate loans throughout its history. 54 Part I Item 2 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS – continued Following is a listing of significant equipment types within the m2 loan and lease portfolio: As of March 31, As of December 31, As of March 31, 2017 2016 2016 Amount % Amount % Amount % (dollars in thousands) Manufacturing - General $ 18,067 9 % $ 17,434 8 % $ 16,275 8 % Construction - General 17,914 9 % 16,815 8 % 13,734 7 % Trucks & Vans 14,657 7 % 13,806 7 % 7,993 4 % Food Processing Equipment 14,102 7 % 14,316 7 % 14,224 7 % Computer Hardware 10,094 5 % 10,443 5 % 9,552 5 % Trailers 9,465 5 % 10,003 5 % 6,389 3 % Marine - Travelifts 8,132 4 % 8,180 4 % 7,663 4 % Restaurant 7,841 4 % 7,950 4 % 7,472 4 % Manufacturing - CNC 6,812 3 % 7,164 3 % 8,675 4 % Furniture 6,259 3 % $ 6,945 3 % $ 6,002 3 % Other 95,116 46 % 97,989 46 % 107,235 52 % Total m2 loans and leases 208,459 100 % 211,045 100 % 205,214 100 % * “Other” consists of all other equipment types. None of these had concentrations greater than 3% of total m2 loan and lease portfolio in the most recent period presented. See Note 3 to the Consolidated Financial Statements for additional information regarding the Company’s loan and lease portfolio. 55 Part I Item 2 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS – continued ALLOWANCE FOR ESTIMATED LOSSES ON LOANS/LEASES Changes in the allowance for the three months ended March 31, 2017 and 2016 are presented as follows: Three Months Ended March 31, 2017 March 31, 2016 (dollars in thousands) Balance, beginning $ 30,757 $ 26,141 Provisions charged to expense 2,105 2,073 Loans/leases charged off (893 ) (868 ) Recoveries on loans/leases previously charged off 90 49 Balance, ending $ 32,059 $ 27,395 The allowance was determined based on factors that included the overall composition of the loan/lease portfolio, types of loans/leases, past loss experience, loan/lease delinquencies, potential substandard and doubtful credits, economic conditions, collateral positions, governmental guarantees and other factors that, in management’s judgment, deserved evaluation. To ensure that an adequate allowance was maintained, provisions were made based on a number of factors, including the increase in loans/leases and a detailed analysis of the loan/lease portfolio. The loan/lease portfolio is reviewed and analyzed monthly with specific detailed reviews completed on all loans risk-rated worse than “fair quality” and carrying aggregate exposure in excess of $250 thousand. The adequacy of the allowance is monitored by the loan review staff and reported to management and the board of directors. The Company’s levels of criticized and classified loans are reported in the following table. As of Internally Assigned Risk Rating * March 31, 2017 December 31, 2016 March 31, 2016 (dollars in thousands) Special Mention (Rating 6) $ 22,841 $ 20,082 $ 28,065 Substandard (Rating 7) 50,810 49,035 38,273 Doubtful (Rating 8) - - - $ 73,651 $ 69,117 $ 66,338 Criticized Loans ** $ 73,651 $ 69,117 $ 66,338 Classified Loans *** $ 50,810 $ 49,035 $ 38,273 Criticized Loans as a % of Total Loans/Leases 3.02 % 2.87 % 3.54 % Classified Loans as a % of Total Loans/Leases 2.09 % 2.04 % 2.04 % * Amounts above include the government guaranteed portion, if any. For the calculation of allowance, the Company assigns internal risk ratings of Pass (Rating 2) for the government guaranteed portion. ** Criticized loans are defined as commercial and industrial and commercial real estate loans with internally assigned risk ratings of 6, 7, or 8, regardless of performance. *** Classified loans are defined as commercial and industrial and commercial real estate loans with internally assigned risk ratings of 7 or 8, regardless of performance. 56 Part I Item 2 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS – continued The Company experienced a modest increase in both criticized and classified loans during the first three months of 2017; however, as shown below, these increases did not translate to increased NPLs. The Company continues its strong focus on improving credit quality in an effort to limit NPLs. The following table summarizes the trend in the allowance as a percentage of gross loans/leases and as a percentage of NPLs. As of March 31, 2017 December 31, 2016 March 31, 2016 Allowance / Gross Loans/Leases 1.32 % 1.28 % 1.46 % Allowance / NPLs * 149.89 % 144.85 % 228.75 % *NPLs consist of nonaccrual loans/leases, accruing loans/leases past due 90 days or more, and accruing TDRs. Although management believes that the allowance at March 31, 2017 was at a level adequate to absorb losses on existing loans/leases, there can be no assurance that such losses will not exceed the estimated amounts or that the Company will not be required to make additional provisions in the future. Unpredictable future events could adversely affect cash flows for both commercial and individual borrowers, which could cause the Company to experience increases in problem assets, delinquencies and losses on loans/leases, and require further increases in the provision. Asset quality is a priority for the Company and its subsidiaries. The ability to grow profitably is in part dependent upon the ability to maintain that quality. The Company continually focuses efforts at its subsidiary banks and leasing company with the intention to improve the overall quality of the Company’s loan/lease portfolio. In accordance with GAAP for business combination accounting, the loans acquired through the acquisition of CSB were recorded at market value; therefore, there was no allowance associated with CSB’s loans at acquisition. Management continues to evaluate the allowance needed on the acquired CSB loans factoring in the net remaining discount ($8.0 million at March 31, 2017). When factoring this remaining discount into the Company’s allowance to total loans and leases calculation, the Company’s allowance as a percentage of total loans and leases increases from 1.32% to 1.64%. This elimination of CSB’s allowance also resulted in a decrease of the allowance to NPLs ratio, as CSB’s NPLs no longer have reserves allocated to them and instead, have a loan discount that is separate from the allowance. See Note 3 to the Consolidated Financial Statements for additional information regarding the Company’s allowance. 57 Part I Item 2 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS – continued NONPERFORMING ASSETS The table below presents the amounts of NPAs. As of March 31, As of December 31, As of March 31, 2017 2016 2016 (dollars in thousands) Nonaccrual loans/leases (1) (2) $ 14,205 $ 13,919 $ 10,772 Accruing loans/leases past due 90 days or more 955 967 47 TDRs - accruing 6,229 6,347 1,157 Total NPLs 21,389 21,233 11,976 OREO 5,625 5,523 6,680 Other repossessed assets 285 202 46 Total NPAs $ 27,299 $ 26,958 $ 18,702 NPLs to total loans/leases 0.88 % 0.88 % 0.64 % NPAs to total loans/leases plus repossessed property 1.12 % 1.12 % 0.99 % NPAs to total assets 0.81 % 0.82 % 0.71 % Texas ratio (3) 8.78 % 9.09 % 7.23 % (1) Includes government guaranteed portion of loans, as applicable. (2) Includes TDRs of $2.4 million at March 31, 2017, $2.3 million at December 31, 2016, and $1.6 million at March 31, 2016. (3) Texas Ratio Nonperforming Assets (excluding Other Repossessed Assets) / Tangible Equity plus Allowance. Texas Ratio is a non-GAAP financial measure. See GAAP to Non-GAAP Reconciliations for more information. NPAs at March 31, 2017 were $27.3 million, which were relatively flat from December 31, 2016 and up $8.6 million from March 31, 2016. This increase was the result of two large credits added in the fourth quarter of 2016. The ratio of NPAs to total assets was 0.81% at March 31, 2017, which was flat from 0.82% at December 31, 2016, and up from 0.71% at March 31, 2016. The large majority of the NPAs consist of nonaccrual loans/leases, accruing TDRs, and OREO. For nonaccrual loans/leases and accruing TDRs, management has thoroughly reviewed these loans/leases and has provided specific allowances as appropriate. OREO is carried at the lower of carrying amount or fair value less costs to sell. The Company’s lending/leasing practices remain unchanged and asset quality remains a top priority for management. 58 Part I Item 2 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS – continued DEPOSITS Deposits increased $136.7 million during the first quarter of 2017. The table below presents the composition of the Company’s deposit portfolio. As of March 31, 2017 December 31, 2016 March 31, 2016 (dollars in thousands) Amount % Amount % Amount % Noninterest bearing demand deposits $ 777,150 28 % $ 797,415 30 % $ 641,859 32 % Interest bearing demand deposits 1,486,047 53 % 1,369,226 51 % 916,455 46 % Time deposits 458,170 16 % 439,169 17 % 331,786 17 % Brokered deposits 84,564 3 % 63,451 2 % 99,473 5 % $ 2,805,931 100 % $ 2,669,261 100 % $ 1,989,573 100 % In an effort to strengthen the relationship and maximize the liquidity potential of its correspondent banking clients, the Company introduced an interest-bearing money market deposit account to its correspondent banking clients and this generated strong deposit growth in the first quarter of 2017. Quarter-end balances can greatly fluctuate due to large customer and correspondent bank activity. Management will continue to focus on growing its noninterest bearing deposit portfolio, including its correspondent banking business at QCBT, as well as shifting the mix from brokered and other higher cost deposits to lower cost core deposits. BORROWINGS The subsidiary banks offer short-term repurchase agreements to some of their significant customers. Also, the subsidiary banks purchase federal funds for short-term funding needs from the Federal Reserve Bank of Chicago or from their correspondent banks. The table below presents the composition of the Company’s short-term borrowings. As of March 31, 2017 December 31, 2016 March 31, 2016 (dollars in thousands) Overnight repurchase agreements with customers $ 7,170 $ 8,131 $ 52,153 Federal funds purchased 12,300 31,840 11,870 $ 19,470 $ 39,971 $ 64,023 The Company is nearing the completion of a process to transition its overnight repurchase agreements with customers into a comparable interest bearing demand deposit product that offers full FDIC insurance. This transition has freed up securities that were previously pledged as collateral to the overnight repurchase agreements with customers and has enhanced the Company’s ability to further rotate its earning assets from securities to loans. As a result of their memberships in either the FHLB of Des Moines or Chicago, the subsidiary banks have the ability to borrow funds for short or long-term purposes under a variety of programs. FHLB advances are utilized for loan matching as a hedge against the possibility of rising interest rates, and when these advances provide a less costly or more readily available source of funds than customer deposits. 59 Part I Item 2 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS – continued The table below presents the Company’s term FHLB advances and overnight FHLB advances. As of March 31, 2017 December 31, 2016 March 31, 2016 (dollars in thousands) Term FHLB advances $ 59,000 $ 63,000 $ 80,000 Overnight FHLB advances 47,550 74,500 70,500 $ 106,550 $ 137,500 $ 150,500 Term FHLB advances decreased in the current quarter due to a small maturity of $4.0 million. Overnight FHLB advances have decreased, as the Company grows core deposits and has less need for alternative funding. The table below presents the composition of the Company’s other borrowings. As of March 31, 2017 December 31, 2016 March 31, 2016 (dollars in thousands) Wholesale structured repurchase agreements $ 45,000 $ 45,000 $ 100,000 Term note 27,000 30,000 - Revolving line of credit - 5,000 - $ 72,000 $ 80,000 $ 100,000 Other borrowings include structured repos which are utilized as an alternative funding source to FHLB advances and customer deposits. Structured repos are collateralized by certain U.S. government agency securities and residential mortgage backed and related securities. As described in Note 11 of the Company’s Annual Report on Form 10-K for the year ended December 31, 2016, the Company has an outstanding five-year term note and revolving line of credit. As of March 31, 2017, the term debt had been paid down to $27.0 million. Also, in the first quarter of 2017, the Company paid off the full outstanding amount of the revolving line of credit. As of March 31, 2017, the full $10.0 million line of credit was available. The Company executed several balance sheet restructuring strategies in 2016. Refer to Note 11 of the Annual Report on Form 10-K for the year ended December 31, 2016 for addition information regarding these prepayments. It is management’s intention to continue to reduce its reliance on wholesale funding, including FHLB advances, structured repos, and brokered deposits. Replacement of this funding with core deposits helps to reduce interest expense as wholesale funding tends to be higher cost. However, the Company may choose to utilize advances and/or brokered deposits to supplement funding needs, as this is a way for the Company to effectively and efficiently manage interest rate risk. 60 Part I Item 2 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS – continued The table below presents the maturity schedule including weighted average interest cost for the Company’s combined wholesale funding portfolio. March 31, 2017 December 31, 2016 Weighted Weighted Average Average Maturity: Amount Due Interest Rate Amount Due Interest Rate (dollar amounts in thousands) Year ending December 31: 2017 155,705 1.05 % 165,543 0.91 % 2018 38,459 2.70 38,459 2.70 2019 16,950 2.65 16,950 2.65 2020 25,000 2.66 25,000 2.66 Total Wholesale Funding $ 236,114 1.38 % $ 245,952 1.38 % During the first three months of 2017, wholesale funding decreased $9.8 million. Year-to-date, the Company has repaid $21.2 million of borrowings at maturity. Offsetting these reductions in wholesale borrowings was a net increase in brokered deposits of $38.4 million, all with maturities less than one year. Short-term borrowings from the FHLB decreased $27.0 million since December 31, 2016. STOCKHOLDERS’ EQUITY The table below presents the composition of the Company’s stockholders’ equity. As of March 31, 2017 December 31, 2016 March 31, 2016 Amount Amount Amount (dollars in thousands) Common stock $ 13,161 $ 13,107 $ 11,815 Additional paid in capital 157,582 156,777 124,058 Retained earnings 127,145 118,617 98,868 AOCI (loss) (2,048 ) (2,460 ) 402 Total stockholders' equity $ 295,840 $ 286,041 $ 235,143 TCE* / TA 8.20 % 8.04 % 8.74 % *TCE is defined as total common stockholders’ equity excluding goodwill and other intangibles. This ratio is a non-GAAP financial measure. See GAAP to Non-GAAP Reconciliations. 61 Part I Item 2 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS – continued LIQUIDITY AND CAPITAL RESOURCES Liquidity measures the ability of the Company to meet maturing obligations and its existing commitments, to withstand fluctuations in deposit levels, to fund its operations, and to provide for customers’ credit needs. The Company monitors liquidity risk through contingency planning stress testing on a regular basis. The Company seeks to avoid over-concentration of funding sources and to establish and maintain contingent funding facilities that can be drawn upon if normal funding sources become unavailable. One source of liquidity is cash and short-term assets, such as interest-bearing deposits in other banks and federal funds sold, which averaged $168.9 million during the first quarter of 2017 and $139.5 million during the full year of 2016. The Company’s on balance sheet liquidity position can fluctuate based on short-term activity in deposits and loans. The subsidiary banks have a variety of sources of short-term liquidity available to them, including federal funds purchased from correspondent banks, FHLB advances, wholesale structured repurchase agreements, brokered deposits, lines of credit, borrowing at the Federal Reserve Discount Window, sales of securities AFS, and loan/lease participations or sales. The Company also generates liquidity from the regular principal payments and prepayments made on its loan/lease portfolio, and on the regular monthly payments on its securities portfolio (both residential mortgage-backed securities and municipal securities). At March 31, 2017, the subsidiary banks had 34 lines of credit totaling $395.7 million, of which $33.7 million was secured and $362.0 million was unsecured. At March 31, 2017, $395.7 million was available. At December 31, 2016, the subsidiary banks had 33 lines of credit totaling $381.4 million, of which $34.4 million was secured and $347.0 million was unsecured. At December 31, 2016, $361.4 million was available as $20.0 million was utilized for short-term borrowing needs at QCBT. The Company has emphasized growing the number and amount of lines of credit in an effort to strengthen this contingent source of liquidity. Additionally, the Company maintains a $10.0 million secured revolving credit note with a variable interest rate and a maturity of June 30, 2017. At March 31, 2017, the full $10.0 was available. As of March 31, 2017, the Company has $442.4 million in correspondent banking deposits spread over 183 relationships. While the Company feels that these funds are very stable, there is the potential for large fluctuations that can impact liquidity. Seasonality and the liquidity needs of these correspondent banks can impact balances. Management closely monitors these fluctuations and runs stress scenarios to measure the impact on liquidity and interest rate risk with various levels of correspondent deposit run-off. Investing activities used cash of $102.6 million during the first three months of 2017, compared to $14.5 million for the same period of 2016. The net increase in interest-bearing deposits at financial institutions was $93.5 for the first three months of 2017, compared to $5.2 million for the same period of 2016. Proceeds from calls, maturities, paydowns, and sales of securities were $25.9 million for the first three months of 2017, compared to $109.5 million for the same period of 2016. Purchases of securities used cash of $12.1 million for the first three months of 2017, compared to $45.1 million for the same period of 2016. The net increase in loans/leases used cash of $29.2 million for the first three months of 2017 compared to $76.3 million for the same period of 2016. 62 Part I Item 2 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS – continued Financing activities provided cash of $77.5 million for the first three months of 2017, compared to $12.6 million for same period of 2016. Net increases in deposits totaled $136.7 million for the first three months of 2017, compared to $108.9 million for the same period of 2016. During the first three months of 2017, the Company’s short-term borrowings decreased $20.5 million, while they decreased $80.6 million for the same period of 2016. In the first three months of 2017, the Company reduced FHLB advances and other borrowings by $39.0 million through a mixture of maturities, scheduled payments and the net change in short-term borrowings. In the first three months of 2016, the Company reduced FHLB advances and borrowings by $32.2 million through a mixture of maturities, prepayments, and debt retirement. Additionally, short-term borrowings increased by $16.5 million in the first three months of 2016. Total cash provided by operating activities was $10.8 million for the first three months of 2017, compared to $5.1 million for the same period of 2016. Throughout its history, the Company has secured additional capital through various sources, including the issuance of common and preferred stock, as well as trust preferred securities. The following table presents the details of the trust preferred securities outstanding as of March 31, 2017 and December 31, 2016. Name Date Issued Amount Outstanding March 31, 2017 Amount Outstanding December 31, 2016 Interest Rate Interest Rate as of March 31, 2017 Interest Rate as of December 31, 2016 QCR Holdings Statutory Trust II February 2004 $ 10,310,000 $ 10,310,000 2.85% over 3-month LIBOR 3.85 % 3.85 % QCR Holdings Statutory Trust III February 2004 8,248,000 8,248,000 2.85% over 3-month LIBOR 3.85 % 3.85 % QCR Holdings Statutory Trust V February 2006 10,310,000 10,310,000 1.55% over 3-month LIBOR 2.57 % 2.43 % Community National Statutory Trust II September 2004 3,093,000 3,093,000 2.17% over 3-month LIBOR 3.32 % 3.17 % Community National Statutory Trust III March 2007 3,609,000 3,609,000 1.75% over 3-month LIBOR 2.88 % 2.71 % $ 35,570,000 $ 35,570,000 Weighted Average Rate 3.33 % 3.26 % The Company assumed the trust preferred securities originally issued by Community National in connection with its acquisition in May 2013. As a result of acquisition accounting, the liabilities were recorded at fair value upon acquisition with the resulting discount being accreted as interest expense on a level yield basis over the expected term. The original discount totaled $2.6 million. As of March 31, 2017, the remaining discount was $2.1 million. The Company filed a universal shelf registration statement on Form S-3 with the SEC on October 27, 2016, as amended on January 11, 2017. Declared effective by the SEC on January 31, 2017, the registration statement allows the Company to offer and sell various types of securities, including common stock, preferred stock, debt securities and/or warrants, from time to time up to an aggregate amount of $100 million. The Company utilized $30.1 million of its $100 million previous shelf registration filing through the offer and sale of its common stock in the second quarter of 2016 to help fund the acquisition of CSB. This Form S-3 filing replenished the amount available to the previous level of $100 million. The specific terms and prices of any securities offered pursuant to the registration statement will be determined at the time of any future offering and described in a separate prospectus supplement, which would be filed with the SEC at the time of the particular offering, if any. There were no securities issued under this shelf registration statement during the quarter ended March 31, 2017. The Company (on a consolidated basis) and the subsidiary banks are subject to various regulatory capital requirements administered by the federal banking agencies. Failure to meet minimum capital requirements can initiate certain mandatory and possibly additional discretionary actions by regulators that, if undertaken, could have a direct material effect on the Company and subsidiary banks’ financial statements. Refer to Note 7 of the Consolidated Financial Statements for additional information regarding regulatory capital. 63 Part I Item 2 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS – continued SPECIAL NOTE CONCERNING FORWARD-LOOKING STATEMENTS Safe Harbor Statement Under the Private Securities Litigation Reform Act of 1995. This document (including information incorporated by reference) contains, and future oral and written statements of the Company and its management may contain, forward-looking statements, within the meaning of such term in the Private Securities Litigation Reform Act of 1995, with respect to the financial condition, results of operations, plans, objectives, future performance and business of the Company. Forward-looking statements, which may be based upon beliefs, expectations and assumptions of the Company’s management and on information currently available to management, are generally identifiable by the use of words such as “believe,” “expect,” “anticipate,” “bode,” “predict,” “suggest,” “project,” “appear,” “plan,” “intend,” “estimate,” “may,” “will,” “would,” “could,” “should,” “likely,” or other similar expressions. Additionally, all statements in this document, including forward-looking statements, speak only as of the date they are made, and the Company undertakes no obligation to update any statement in light of new information or future events. The Company’s ability to predict results or the actual effect of future plans or strategies is inherently uncertain. The factors which could have a material adverse effect on the Company’s operations and future prospects are detailed in the “Risk Factors” sections included under Item 1A of Part I of the Company’s Annual Report on Form 10-K for the year ended December 31, 2016 and Item 1A of Part II of this report. In addition to the risk factors described in that section, there are other factors that may impact any public company, including the Company, which could have a material adverse effect on the Company’s operations and future prospects of the Company and its subsidiaries. One should not consider the risk factors to be a complete discussion of risks, uncertainties and assumptions. These risks and uncertainties should be considered in evaluating forward-looking statements and undue reliance should not be placed on such statements. 64 Part I Item 3 QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK The Company, like other financial institutions, is subject to direct and indirect market risk. Direct market risk exists from changes in interest rates. The Company’s net income is dependent on its net interest income. Net interest income is susceptible to interest rate risk to the degree that interest-bearing liabilities mature or reprice on a different basis than interest-earning assets. When interest-bearing liabilities mature or reprice more quickly than interest-earning assets in a given period, a significant increase in market rates of interest could adversely affect net interest income. Similarly, when interest-earning assets mature or reprice more quickly than interest-bearing liabilities, falling interest rates could result in a decrease in net interest income. In an attempt to manage the Company’s exposure to changes in interest rates, management monitors the Company’s interest rate risk. Each subsidiary bank has an asset/liability management committee of the board of directors that meets quarterly to review the bank’s interest rate risk position and profitability, and to make or recommend adjustments for consideration by the full board of each bank. Internal asset/liability management teams consisting of members of the subsidiary banks’ management meet weekly to manage the mix of assets and liabilities to maximize earnings and liquidity and minimize interest rate and other risks. Management also reviews the subsidiary banks’ securities portfolios, formulates investment strategies, and oversees the timing and implementation of transactions to assure attainment of the board's objectives in an effective manner. Notwithstanding the Company’s interest rate risk management activities, the potential for changing interest rates is an uncertainty that can have an adverse effect on net income. In adjusting the Company’s asset/liability position, the board of directors and management attempt to manage the Company’s interest rate risk while maintaining or enhancing net interest margins. At times, depending on the level of general interest rates, the relationship between long-term and short-term interest rates, market conditions and competitive factors, the board of directors and management may decide to increase the Company’s interest rate risk position somewhat in order to increase its net interest margin. The Company’s results of operations and net portfolio values remain vulnerable to increases in interest rates and to fluctuations in the difference between long-term and short-term interest rates. One method used to quantify interest rate risk is a short-term earnings at risk summary, which is a detailed and dynamic simulation model used to quantify the estimated exposure of net interest income to sustained interest rate changes. This simulation model captures the impact of changing interest rates on the interest income received and interest expense paid on all interest sensitive assets and liabilities reflected on the Company’s consolidated balance sheet. This sensitivity analysis demonstrates net interest income exposure annually over a five-year horizon, assuming no balance sheet growth and various interest rate scenarios including no change in rates; 200, 300, 400, and 500 basis point upward shifts; and a 100 basis point downward shift in interest rates, where interest-bearing assets and liabilities reprice at their earliest possible repricing date. The model assumes parallel and pro rata shifts in interest rates over a twelve-month period for the 200 basis point upward shift and 100 basis point downward shift. For the 400 basis point upward shift, the model assumes a parallel and pro rata shift in interest rates over a twenty-four month period. For the 500 basis point upward shift, the model assumes a flattening and pro rata shift in interest rates over a twelve-month period where the short-end of the yield curve shifts upward greater than the long-end of the yield curve. 65 Part I Item 3 QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK - continued Further, in recent years, the Company added additional interest rate scenarios where interest rates experience a parallel and instantaneous shift upward 100, 200, 300, and 400 basis points and a parallel and instantaneous shift downward 100 basis points. The Company will run additional interest rate scenarios on an as-needed basis. The asset/liability management committees of the subsidiary bank boards of directors have established policy limits of a 10% decline in net interest income for the 200 basis point upward parallel shift and the 100 basis point downward parallel shift. For the 300 basis point upward shock, the established policy limit has been increased to 25% decline in net interest income. The increased policy limit is appropriate as the shock scenario is extreme and unlikely and warrants a higher limit than the more realistic and traditional parallel/pro-rata shift scenarios. Application of the simulation model analysis for select interest rate scenarios at the most recent quarter-end available is presented in the following table: NET INTEREST INCOME EXPOSURE in YEAR 1 INTEREST RATE SCENARIO POLICY LIMIT As of March 31, 2017 As of December 31, 2016 As of December 31, 2015 100 basis point downward shift -10.0 % -1.5 % -1.7 % -2.1 % 200 basis point upward shift -10.0 % -0.9 % -1.2 % -2.7 % 300 basis point upward shock -25.0 % -0.8 % -1.4 % -7.1 % The simulation is within the board-established policy limits for all three scenarios. Additionally, for all of the various interest rate scenarios modeled and measured by management (as described above), the results at March 31, 2017 were within established risk tolerances as established by policy or by best practice (if the interest rate scenario didn’t have a specific policy limit). In 2014, the Company executed two interest rate cap transactions, each with a notional value of $15.0 million, for a total of $30.0 million. The interest rate caps purchased essentially set a ceiling to the interest rate paid on the $30.0 million of short-term FHLB advances that are being hedged, minimizing the interest rate risk associated with rising interest rates. The Company will continue to analyze and evaluate similar transactions as an alternative and cost effective way to mitigate interest rate risk. Interest rate risk is considered to be one of the most significant market risks affecting the Company. For that reason, the Company engages the assistance of a national consulting firm and its risk management system to monitor and control the Company’s interest rate risk exposure. Other types of market risk, such as foreign currency exchange rate risk and commodity price risk, do not arise in the normal course of the Company’s business activities. 66 Part I Item 4 CONTROLS AND PROCEDURES Evaluation of disclosure controls and procedures. An evaluation was performed under the supervision and with the participation of the Company’s management, including the Chief Executive Officer and Chief Financial Officer, of the effectiveness of the design and operation of the Company’s disclosure controls and procedures (as defined in Rule13a-15(e) and 15d-15(e) promulgated under the Exchange Act of 1934) as of March 31, 2017. Based on that evaluation, the Company’s management, including the Chief Executive Officer and Chief Financial Officer, concluded that the Company’s disclosure controls and procedures were effective, as of the end of the period covered by this report, to ensure that information required to be disclosed in the reports filed and submitted under the Exchange Act was recorded, processed, summarized and reported as and when required. Changes in Internal Control over Financial Reporting. There have been no significant changes to the Company’s internal control over financial reporting during the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Company’s internal control over financial reporting. 67 Part II QCR HOLDINGS, INC. AND SUBSIDIARIES PART II - OTHER INFORMATION Item 1 Legal Proceedings There are no material pending legal proceedings to which the Company or any of its subsidiaries is a party other than ordinary routine litigation incidental to their respective businesses. Item 1A Risk Factors There have been no material changes in the risk factors applicable to the Company from those disclosed in Part I, Item 1.A. “Risk Factors,” in the Company’s 2016 Annual Report on Form 10-K. Please refer to that section of the Company’s Form 10-K for disclosures regarding the risks and uncertainties related to the Company’s business. Item 2 Unregistered Sales of Equity Securities and Use of Proceeds None Item 3 Defaults Upon Senior Securities None Item 4 Mine Safety Disclosures Not applicable Item 5 Other Information None 68 Part II QCR HOLDINGS, INC. AND SUBSIDIARIES PART II - OTHER INFORMATION - continued Item 6 Exhibits 31.1 Certification of Chief Executive Officer Pursuant to Rule 13a-14(a)/15d-14(a). 31.2 Certification of Chief Financial Officer Pursuant to Rule 13a-14(a)/15d-14(a). 32.1 Certification of Chief Executive Officer Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. 32.2 Certification of Chief Financial Officer Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. 101 Interactive data files pursuant to Rule 405 of Regulation S-T: (i) Consolidated Balance Sheets as of March 31, 2017 and December 31, 2016; (ii) Consolidated Statements of Income for the three months ended March 31, 2017 and March 31, 2016; (iii) Consolidated Statements of Comprehensive Income for the three months ended March 31, 2017 and March 31, 2016; (iv) Consolidated Statements of Changes in Stockholders’ Equity for the three months ended March 31, 2017 and March 31, 2016; (v) Consolidated Statements of Cash Flows for the three months ended March 31, 2017 and March 31, 2016; and (vi) Notes to the Consolidated Financial Statements. 69 SIGNATURES Pursuant to the requirements of the Exchange Act, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. QCR HOLDINGS, INC. (Registrant) Date May 9, 2017 /s/Douglas M. Hultquist Douglas M. Hultquist, President Chief Executive Office Date May 9, 2017 /s/ Todd A. Gipple Todd A. Gipple, Executive Vice President Chief Operating Officer Chief Financial Officer Date May 9, 2017 /s/ Elizabeth A. Grabin Elizabeth A. Grabin, Vice President Controller & Director of Financial Reporting Principal Accounting Officer 70
